UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07490 Nuveen Virginia Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:May 31 Date of reporting period: November 30, 2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Life is Complex Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you'll receive an e-mail as soon as your Nuveen Investments Fund information is ready—no more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund dividends and statements from your financial advisor or brokerage account. or www.nuveen.com/accountaccess If you receive your Nuveen Fund dividends and statements directly from Nuveen. Table of Contents Chairman's Letter to Shareholders 4 Portfolio Managers' Comments 5 Fund Leverage 9 Common Share Information 10 Risk Considerations 12 Performance Overview and Holding Summaries 14 Portfolios of Investments 20 Statement of Assets and Liabilities 63 Statement of Operations 65 Statement of Changes in Net Assets 67 Statement of Cash Flows 70 Financial Highlights 72 Notes to Financial Statements 81 Additional Fund Information 95 Glossary of Terms Used in this Report 96 Reinvest Automatically, Easily and Conveniently 98 Nuveen Investments 3 Chairman's Letter to Shareholders Dear Shareholders, For better or for worse, the financial markets spent most of the past year waiting for the U.S. Federal Reserve (Fed) to end its accommodative monetary policy. The policy has propped up stock and bond markets since the Great Recession, but the question remains: how will markets behave without its influence? This uncertainty was a considerable source of volatility for stock and bond prices for much of 2015, despite the Fed carefully conveying its intention to raise rates slowly and only when the economy shows evidence of readiness. As was widely expected, the long-awaited Fed rate hike materialized in mid-December. While the move was interpreted as a vote of confidence on the U.S. economy's underlying strength, the Fed emphasized that future rate increases will be gradual and guided by its ongoing assessment of financial conditions. Headwinds including rising borrowing costs, softer commodity prices, low inflation, a strong U.S. dollar and a stagnant global economy could necessitate keeping monetary conditions accommodative for longer. Meanwhile, policy makers in Europe and Japan are deploying their available tools to try to bolster their economies' fragile growth, while Chinese authorities have stepped up efforts to manage China's slowdown. Although the new year began with a more pessimistic tone to investor sentiment and elevated volatility in the markets, we caution investors from making long-term decisions based on short-term news. In times like these, you can look to a professional investment manager with the experience and discipline to maintain the proper perspective on short-term events. And if the daily headlines do concern you, I encourage you to reach out to your financial advisor. Your financial advisor can help you evaluate your investment strategies in light of current events, your time horizon and risk tolerance. On behalf of the other members of the Nuveen Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, William J. Schneider Chairman of the Board January 25, 2016 4 Nuveen Investments Portfolio Managers' Comments Nuveen Georgia Dividend Advantage Municipal Fund 2 (NKG) Nuveen Maryland Premium Income Municipal Fund (NMY) Nuveen Minnesota Municipal Income Fund (NMS) Nuveen Missouri Premium Income Municipal Fund (NOM) Nuveen North Carolina Premium Income Municipal Fund (NNC) Nuveen Virginia Premium Income Municipal Fund (NPV) These Funds feature portfolio management by Nuveen Asset Management, LLC, an affiliate of Nuveen Investments, Inc. Portfolio managers Daniel J. Close, CFA, Thomas C. Spalding, CFA, Douglas J. White, CFA and Christopher L. Drahn, CFA, discuss key investment strategies and the six-month performance of these six Nuveen Funds. Dan has managed the Nuveen Georgia and North Carolina Funds since 2007. Tom assumed portfolio management responsibility for the Maryland and Virginia Funds in 2011, Doug has managed the Minnesota Fund since 1993 and Chris has managed the Missouri Fund since 2011. What key strategies were used to manage the Funds during the six-month reporting period ended November 30, 2015? Although anticipation of rising interest rates weighed on fixed income markets during this reporting period, favorable technical and fundamental factors helped the broad municipal market deliver a modest gain for the reporting period overall. (As was widely expected, the U.S. Federal Reserve raised its target federal funds rate at the December meeting, after the close of this reporting period.) During this reporting period, we continued to take a bottom-up approach to discovering sectors that appeared undervalued as well as individual credits that we believed had the potential to perform well over the long term. Our trading activity continued to focus on pursuing the Funds' investment objectives. Generally speaking, throughout the six-month reporting period, the Funds maintained their overall positioning strategies in terms of duration and yield curve positioning, credit quality exposures and sector allocations. We've also continued to be more cautious in selecting individual securities. As investor demand for municipal securities has increased and created a slight supply-demand imbalance, we've started to see underwriters bring new issues to market that are structured with terms more favorable to the issuer and perhaps less advantageous to the investor than in the recent past. We believe this shift in the marketplace merits extra vigilance on our part to ensure that every credit considered for the portfolio offers adequate reward potential for the level of risk to the bondholder. In cases where our convictions have been less certain, we've sought compensation for the additional risk or have passed on the deal all together. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's (S&P), Moody's Investors Service, Inc. (Moody's) or Fitch, Inc. (Fitch). Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Bond insurance guarantees only the payment of principal and interest on the bond when due, and not the value of the bonds themselves, which will fluctuate with the bond market and the financial success of the issuer and the insurer. Insurance relates specifically to the bonds in the portfolio and not to the share prices of a Fund. No representation is made as to the insurers' ability to meet their commitments. Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Nuveen Investments 5 Portfolio Managers' Comments (continued) To keep the Funds fully invested we continued to focus on purchasing bonds in areas of the market that we expected to perform well as the economy continued to improve. Depending on the issuance and availability of bonds in each state we emphasized intermediate and longer maturities, lower rated credits and sectors offering higher yields. To fund these purchases, we generally reinvested the proceeds from called and maturing bonds. In some cases, we sold bonds that we believed had deteriorating fundamentals or could be traded for a better relative value, as well as selling short-dated, higher quality issues that we tend to hold over short timeframes as a source of liquidity. During the reporting period, NKG bought two general obligation (GO) bonds (one state GO, one local GO), one appropriation bond and one tax-dedicated bond, all of which offered longer-dated maturities and higher credit quality. We eliminated the Georgia Fund's remaining position in Ty Cobb Regional Medical Center, a troubled credit whose price has been at a distressed level for some time. NMY added health care credits, including bonds issued for Meritus Medical Center, a hospital outside Washington, D.C., and LifeBridge Health, which operates a group of hospitals outside Baltimore. We also continued to trim NMY's Puerto Rico exposure, as we remained concerned about the Commonwealth's fundamental outlook. NMS bought health care, charter school and tax increment bonds in the new issue market, including HealthPartners Group in St. Paul and Fairview Health System in Minneapolis, as well as added a charter school credit from the secondary market. Although Minnesota tends to be a low issuance state, its municipal bond market saw a significant increase in supply during this reporting period. In NOM, we purchased bonds across the ratings spectrum, with the bulk of the additions in the A and AA rated categories. A notable purchase during this reporting period was a split-rated A1/AA St. Louis University revenue bond. NNC was a relatively active buyer during this period. We added four higher education credits (Davidson College, University of North Carolina Greensboro, Duke University and Western Carolina University), one local GO, two water and sewer bonds and one utility bond. Most of these bonds were dated in the longer end of the maturity spectrum but included some intermediate-dated credits. We also sold a multi-family housing bond due to concerns about its credit fundamentals. NPV bought a newly issued, A rated Guam credit and a bond issued for Valley Health System in Winchester, VA, which manages hospitals in the City of Winchester, northern Virginia and West Virginia. The Virginia Fund's Puerto Rico exposure continued to decline during this reporting period, due to both selling activity and maturing bonds. NPV's transportation sector weighting also decreased over this reporting period, as a bond issued for Virginia's Route 460 project was called after the highway building project was suspended. Additionally, in both NKG and NNC, we unwound a portfolio hedge that was managed with a credit default swap on the debt obligations of the U.S. territory of Puerto Rico. During the reporting period, these swaps had a negligible impact on performance. As of November 30, 2015, NKG, NMY, NOM and NPV continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. How did the Funds perform during the six-month reporting period ended November 30, 2015? The tables in each Fund's Performance Overview and Holding Summaries section of this report provide the Funds' total returns for the six-month, one-year, five-year and ten-year periods ended November 30, 2015. Each Fund's total returns at common share net asset value (NAV) are compared with the performance of corresponding market indexes and a Lipper classification average. For the reporting period ended November 30, 2015, the total return at common share NAV for all six Funds exceeded the return for their respective state's S&P Municipal Bond Index as well as the national S&P Municipal Bond Index. For the same period, NOM outperformed the average return for the Lipper Other States Municipal Debt Funds Classification Average, while the remaining five 6 Nuveen Investments Funds underperformed the Lipper average. Shareholders should note that the performance of the Lipper Other States classification represents the overall average of returns for funds from ten states with a wide variety of municipal market conditions, making direct comparisons less meaningful. The Funds' duration and yield curve positioning was generally the most meaningful contributor to relative performance over this reporting period. Generally speaking, we continued to overweight the longer parts of the yield curve with corresponding underweights to the shorter end of the curve, which resulted in longer durations than the municipal market in general. This positioning was advantageous in this reporting period as intermediate- and longer-dated bonds generally outperformed shorter-dated bonds. Our credit and sector strategies, however, had mixed results among the six Funds. Although the Funds maintained somewhat similar credit and sector profiles, generally a bias toward lower credit quality bonds and overweight positions in higher yielding sectors such as health care and transportation, differences at the Fund and individual state levels influenced each Fund's relative results. Credit exposures contributed positively to NMY, NMS and NPV during this reporting period. NMY and NPV's gains were driven primarily due to their exposures to lower rated tobacco settlement bonds. NMS benefited from an underweight to AAA rated credits, a category that underperformed in Minnesota, and from its overweightings in A rated and below investment grade bonds, groups which performed well. However, an underweight to AA rated bonds and our selections in BBB rated bonds somewhat detracted from NMS' relative results. In contrast, NKG and NNC's credit quality positioning dampened relative performance during this reporting period. In NKG, an underweight allocation in A rated credits was particularly disadvantageous, as single A bonds outperformed the Georgia market. NNC was hampered by its allocation to BBB rated bonds. NOM's credit strategy had a negligible impact on relative performance in this reporting period. The influence of sector positioning during this reporting period also varied by Fund. NKG, NMY and NPV were helped by their sector strategies. In NKG, allocations to local GOs and incremental tax bonds were positive contributors. NMY and NPV benefited from exposure to the health care and tobacco sectors, which were among the better performing sectors during the reporting period. NPV was further bolstered by its position in the transportation sector, which mainly includes holdings in toll roads and airports. However, the sector strategies of NMS and NNC performed less favorably in this reporting period. Although NMS was aided by overweight allocations to health care and housing, and underweight allocations to dedicated tax and state GOs, the Fund's overweights to corporate-backed and utility credits along with underweights to transportation and tobacco (as Minnesota has no tobacco settlement bonds) were detrimental to relative returns. NNC held underweight positions in the public power and "other transportation" sectors, both of which outperformed in the North Carolina market during this reporting period. For NOM, sector exposures did not have a meaningful impact on relative performance in this period. Our bottom-up approach to selecting individual credits was another factor driving the Funds' relative performance. NKG's individual credit selection detracted from relative returns over this reporting period, despite the benefit of our use of tender option bonds (TOBs), which added value as interest rates fell during the reporting period. NMY and NPV's allocations to zero coupon bonds, which are typically in the longest end of the maturity spectrum and offer higher yields, were a positive contributor, as zero coupons bonds performed well during the reporting period. The relative gains from this exposure, as well as from the Funds' allocations to tobacco and lower rated bonds, more than compensated for negative relative results elsewhere. Specifically, both Funds were hurt by their shorter durations than the overall market and their exposure to Puerto Rico bonds, which declined during the reporting period. Additionally, NMY's holding of American Airlines common stock detracted from performance in this reporting period. The Fund received American Airlines stock when its holding of bonds issued by Puerto Rico Ports Authority for American Airlines was converted into equity as part of the merger with US Airways, which was completed in December 2013. Over time, we expect to sell these shares and reinvest the proceeds into municipal bonds. Nuveen Investments 7 Portfolio Managers' Comments (continued) NMS benefited from a health care bond that was advance refunded during the period. The refunded bond's duration shortens and it moves up the quality spectrum, which enables its price to rise, providing a good gain for the Fund. In NNC, individual credit selection was marginally negative for performance as shorter-dated, high quality bonds detracted from performance, offsetting the modest gains from the Fund's longer-dated credits. An Update Involving Puerto Rico As noted in the Funds' previous shareholder reports, we continue to monitor situations in the broader municipal market for any impact on the Funds' holdings and performance: the ongoing economic problems of Puerto Rico is one such case. Puerto Rico's continued economic weakening, escalating debt service obligations, and long-standing inability to deliver a balanced budget led to multiple downgrades on its debt over the past two years. Puerto Rico has warned investors since 2014 that the island's debt burden may be unsustainable and the Commonwealth has been exploring various strategies to deal with this burden, including Chapter 9 bankruptcy, which is currently not available by law. In terms of Puerto Rico holdings, shareholders should note that NMY, NOM and NPV had limited exposure to Puerto Rico debt, 5.25%, 0.54% and 4.16%, respectively, at the end of the reporting period, consisting of insured bonds. NKG, NMS, NNC did not hold any Puerto Rico bonds. The Puerto Rico credits offered higher yields, added diversification and triple exemption (i.e., exemption from most federal, state and local taxes). Puerto Rico general obligation debt is currently rated Caa2/CC/CC (below investment grade) by Moody's, S&P and Fitch, respectively, with negative outlooks. 8 Nuveen Investments Fund Leverage IMPACT OF THE FUNDS' LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of the Funds relative to their comparative benchmarks was the Funds' use of leverage through their issuance of preferred shares and/or investments in inverse floating rate securities, which represent leveraged investments in underlying bonds. The Funds use leverage because our research has shown that, over time, leveraging provides opportunities for additional income, particularly in the recent market environment where short-term market rates are at or near historical lows, meaning that the short-term rates the Fund has been paying on its leveraging instruments have been much lower than the interest the Fund has been earning on its portfolio of long-term bonds that it has bought with the proceeds of that leverage. However, use of leverage can expose the Fund to additional price volatility. When a Fund uses leverage, the Fund will experience a greater increase in its net asset value if the municipal bonds acquired through the use of leverage increase in value, but it will also experience a correspondingly larger decline in its net asset value if the bonds acquired through leverage decline in value, which will make the Fund's net asset value more volatile, and its total return performance more variable over time. In addition, income in levered funds will typically decrease in comparison to unlevered funds when short-term interest rates increase and increase when short-term interest rates decrease. Leverage had a positive impact on the performance of the Funds over the reporting period. As of November 30, 2015, the Funds' percentages of leverage are as shown in the accompanying table. NKG NMY NMS NOM NNC NPV Effective Leverage* 36.13% 34.75% 33.73% 38.16% 33.46% 37.55% Regulatory Leverage* 33.59% 32.66% 33.73% 35.45% 33.46% 32.85% * Effective Leverage is a Fund's effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund's portfolio that increase the Fund's investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund's capital structure. Regulatory leverage is subject to asset coverage limits set forth in the Investment Company Act of 1940. THE FUNDS' REGULATORY LEVERAGE As of November 30, 2015, the Funds have issued and outstanding Variable Rate MuniFund Term Preferred (VMTP) Shares and Variable Rate Demand Preferred (VRDP) Shares as shown in the accompanying table. VMTP Shares VRDP Shares Shares Issued at Shares Issued at Series Liquidation Value Series Liquidation Value Total NKG $ — — $ NMY $ — — $ NMS $ — — $ NOM $ — — $ NNC $ — — $ NPV — — 1 $ $ Refer to Notes to Financial Statements, Note 4 – Fund Shares, Preferred Shares for further details on VMTP and VRDP Shares and each Fund's respective transactions. Nuveen Investments 9 Common Share Information COMMON SHARE DISTRIBUTION INFORMATION The following information regarding the Funds' distributions is current as of November 30, 2015. Each Fund's distribution levels may vary over time based on each Fund's investment activity and portfolio investments value changes. During the current reporting period, each Fund's distributions to common shareholders were as shown in the accompanying table. Per Common Share Amounts Ex-Dividend Date NKG NMY NMS NOM NNC NPV June 2015 $ July August September October November 2015 Market Yield* 4.88% 5.33% 5.50% 4.77% 4.54% 5.03% Taxable-Equivalent Yield* 7.21% 7.84% 8.47% 7.05% 6.69% 7.41% * Market Yield is based on the Fund's current annualized monthly dividend divided by the Fund's current market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.3%, 32.0%, 35.1%, 32.3%, 32.1% and 32.1% for Georgia, Maryland, Minnesota, Missouri, North Carolina and Virginia, respectively. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield would be lower. Each Fund in this report seeks to pay regular monthly dividends out of its net investment income at a rate that reflects its past and projected net income performance. To permit each Fund to maintain a more stable monthly dividend, the Fund may pay dividends at a rate that may be more or less than the amount of net income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it will hold the excess in reserve as undistributed net investment income (UNII) as part of the Fund's net asset value. Conversely, if a Fund has cumulatively paid in dividends more than it has earned, the excess will constitute a negative UNII that will likewise be reflected in the Fund's net asset value. Each Fund will, over time, pay all its net investment income as dividends to shareholders. As of November 30, 2015, the Funds had positive UNII balances, based upon our best estimate, for tax purposes. NKG, NMY, NMS, NOM and NPV had positive UNII balances, while NNC had a negative balance for financial reporting purposes. All monthly dividends paid by each Fund during the current reporting period, were paid from net investment income. If a portion of the Fund's monthly distributions was sourced from or comprised of elements other than net investment income, including capital gains and/or a return of capital, shareholders would have received a notice to that effect. For financial reporting purposes, the composition and per share amounts of each Fund's dividends for the reporting period are presented in this report's Statement of Changes in Net Assets and Financial Highlights, respectively. For income tax purposes, distribution information for each Fund as of its most recent tax year end is presented in Note 6 — Income Tax Information within the Notes to Financial Statements of this report. 10 Nuveen Investments COMMON SHARE REPURCHASES During August 2015, the Funds' Board of Trustees reauthorized an open-market share repurchase program, allowing each Fund to repurchase an aggregate of up to approximately 10% of its outstanding shares. As of November 30,2015, and since the inception of the Funds' repurchase programs, the Funds have cumulatively repurchased and retired their outstanding common shares as shown in the accompanying table. NKG NMY NMS NOM NNC NPV Common shares cumulatively repurchased and retired — Common shares authorized for repurchase During the current reporting period, the following Funds repurchased and retired their common shares at a weighted average price per common share and a weighted average discount per common share as shown in the accompanying table. NMY NNC Common shares repurchased and retired Weighted average price per common share repurchased and retired $ $ Weighted average discount per common share repurchased and retired % % OTHER COMMON SHARE INFORMATION As of November 30, 2015, and during the current reporting period, the Funds' common share prices were trading at a premium/(discount) to their common share NAVs as shown in the accompanying table. NKG NMY NMS NOM NNC NPV Common share NAV $ Common share price $ Premium/(Discount) to NAV )% )% )% % )% )% 6-month average premium/(discount) to NAV )% )% )% % )% )% Nuveen Investments 11 Risk Considerations Nuveen Georgia Dividend Advantage Municipal Fund 2 (NKG). Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. State concentration makes the Fund more susceptible to local adverse economic, political, or regulatory changes affecting municipal bond issuers. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NKG. Nuveen Maryland Premium Income Municipal Fund (NMY). Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. State concentration makes the Fund more susceptible to local adverse economic, political, or regulatory changes affecting municipal bond issuers. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NMY. Nuveen Minnesota Municipal Income Fund (NMS). Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. State concentration makes the Fund more susceptible to local adverse economic, political, or regulatory changes affecting municipal bond issuers. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NMS. Nuveen Missouri Premium Income Municipal Fund (NOM). Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. State concentration makes the Fund more susceptible to local adverse economic, political, or regulatory changes affecting municipal bond issuers. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NOM. 12 Nuveen Investments Nuveen North Carolina Premium Income Municipal Fund (NNC). Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. State concentration makes the Fund more susceptible to local adverse economic, political, or regulatory changes affecting municipal bond issuers. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NNC. Nuveen Virginia Premium Income Municipal Fund (NPV). Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. State concentration makes the Fund more susceptible to local adverse economic, political, or regulatory changes affecting municipal bond issuers. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NPV. Nuveen Investments 13 NKG Nuveen Georgia Dividend Advantage Municipal Fund 2 Performance Overview and Holding Summaries as of November 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of November 30, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NKG at Common Share NAV 2.90% 4.37% 5.06% 4.70% NKG at Common Share Price 5.23% 9.77% 4.04% 5.02% S&P Municipal Bond Georgia Index 2.17% 3.01% 4.50% 4.47% S&P Municipal Bond Index 2.24% 3.14% 4.95% 4.69% Lipper Other States Municipal Debt Funds Classification Average 3.43% 4.80% 6.88% 5.48% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 150.5% Other Assets Less Liabilities 2.3% Net Assets Plus Floating Rate Obligations & VMTP Shares, at Liquidation Value 152.8% Floating Rate Obligations (2.2)% VMTP Shares, at Liquidation Value (50.6)% Net Assets 100% Portfolio Composition (% of total investments) Tax Obligation/General 23.8% Tax Obligation/Limited 17.7% Water and Sewer 11.5% U.S. Guaranteed 10.9% Education and Civic Organizations 10.7% Health Care 8.2% Transportation 7.4% Utilities 6.4% Other 3.4% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 22.7% AA 52.5% A 13.5% BBB 4.7% BB or Lower 1.2% N/R (not rated) 5.4% Total 100% 14 Nuveen Investments NMY Nuveen Maryland Premium Income Municipal Fund Performance Overview and Holding Summaries as of November 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of November 30, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NMY at Common Share NAV 3.28% 4.64% 5.08% 5.02% NMY at Common Share Price 2.39% 4.20% 2.03% 3.79% S&P Municipal Bond Maryland Index 1.93% 2.73% 3.97% 4.30% S&P Municipal Bond Index 2.24% 3.14% 4.95% 4.69% Lipper Other States Municipal Debt Funds Classification Average 3.43% 4.80% 6.88% 5.48% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 150.0% Common Stocks 0.5% Other Assets Less Liabilities 2.8% Net Assets Plus Floating Rate Obligations & VMTP Shares, at Liquidation Value 153.3% Floating Rate Obligations (4.8)% VMTP Shares, at Liquidation Value (48.5)% Net Assets 100% Portfolio Composition (% of total investments) Health Care 22.5% U.S. Guaranteed 15.4% Tax Obligation/Limited 12.7% Tax Obligation/General 10.5% Education and Civic Organizations 9.8% Housing/Single Family 5.7% Housing/Multifamily 4.4% Other 19.0% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 26.2% AA 29.7% A 18.8% BBB 16.1% BB or Lower 5.3% N/R (not rated) 3.5% N/A (not applicable) 0.4% Total 100% Nuveen Investments 15 NMS Nuveen Minnesota Municipal Income Fund Performance Overview and Holding Summaries as of November 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of November 30, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NMS at Common Share NAV 3.25% 4.72% 7.65% 6.30% NMS at Common Share Price (0.25)% 2.92% 4.46% 5.58% S&P Municipal Bond Minnesota Index 2.09% 3.07% 4.52% 4.66% S&P Municipal Bond Index 2.24% 3.14% 4.95% 4.69% Lipper Other States Municipal Debt Funds Classification Average 3.43% 4.80% 6.88% 5.48% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 148.1% Other Assets Less Liabilities 2.8% Net Assets Plus VMTP Shares, at Liquidation Value 150.9% VMTP Shares, at Liquidation Value (50.9)% Net Assets 100% Portfolio Composition (% of total investments) Education and Civic Organizations 18.3% Health Care 15.1% Utilities 12.3% Long-Term Care 10.8% Tax Obligation/General 9.1% Tax Obligation/Limited 8.8% U.S. Guaranteed 7.4% Housing/Multifamily 5.3% Other 12.9% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 11.4% AA 38.7% A 16.3% BBB 9.7% BB or Lower 7.1% N/R (not rated) 16.8% Total 100% 16 Nuveen Investments NOM Nuveen Missouri Premium Income Municipal Fund Performance Overview and Holding Summaries as of November 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of November 30, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NOM at Common Share NAV 3.54% 4.14% 6.60% 5.10% NOM at Common Share Price 3.15% 6.95% 4.36% 3.95% S&P Municipal Bond Missouri Index 2.27% 3.22% 5.10% 4.86% S&P Municipal Bond Index 2.24% 3.14% 4.95% 4.69% Lipper Other States Municipal Debt Funds Classification Average 3.43% 4.80% 6.88% 5.48% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 163.0% Other Assets Less Liabilities (1.3)% Net Assets Plus Floating Rate Obligations & VMTP Shares, at Liquidation Value 161.7% Floating Rate Obligations (6.8)% VMTP Shares, at Liquidation Value (54.9)% Net Assets 100% Portfolio Composition (% of total investments) Health Care 22.8% Tax Obligation/Limited 15.0% Education and Civic Organizations 14.3% Utilities 9.0% Long-Term Care 8.5% Transportation 7.8% Tax Obligation/General 7.7% U.S. Guaranteed 6.8% Water and Sewer 5.3% Other 2.8% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 12.2% AA 37.7% A 25.4% BBB 14.7% BB or Lower 2.3% N/R (not rated) 7.7% Total 100% Nuveen Investments 17 NNC Nuveen North Carolina Premium Income Municipal Fund Performance Overview and Holding Summaries as of November 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of November 30, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NNC at Common Share NAV 3.06% 4.32% 5.49% 5.13% NNC at Common Share Price 2.22% 4.15% 2.42% 3.84% S&P Municipal Bond North Carolina Index 2.07% 2.81% 4.28% 4.59% S&P Municipal Bond Index 2.24% 3.14% 4.95% 4.69% Lipper Other States Municipal Debt Funds Classification Average 3.43% 4.80% 6.88% 5.48% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 148.3% Other Assets Less Liabilities 2.0% Net Assets Plus VMTP Shares, at Liquidation Value 150.3% VMTP Shares, at Liquidation Value (50.3)% Net Assets 100% Portfolio Composition (% of total investments) Health Care 17.1% Water and Sewer 16.3% Transportation 15.5% Education and Civic Organizations 14.6% U.S. Guaranteed 14.5% Tax Obligation/Limited 12.6% Other 9.4% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 29.9% AA 52.1% A 10.6% BBB 5.6% N/R (not rated) 1.8% Total 100% 18 Nuveen Investments NPV Nuveen Virginia Premium Income Municipal Fund Performance Overview and Holding Summaries as of November 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of November 30, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NPV at Common Share NAV 3.11% 4.62% 5.40% 4.99% NPV at Common Share Price 4.33% 7.09% 3.41% 3.86% S&P Municipal Bond Virginia Index 2.33% 3.10% 4.34% 4.32% S&P Municipal Bond Index 2.24% 3.14% 4.95% 4.69% Lipper Other States Municipal Debt Funds Classification Average 3.43% 4.80% 6.88% 5.48% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 149.9% Other Assets Less Liabilities 2.5% Net Assets Plus Floating Rate Obligations & VRDP Shares, at Liquidation Value 152.4% Floating Rate Obligations (3.5)% VRDP Shares, at Liquidation Value (48.9)% Net Assets 100% Portfolio Composition (% of total investments) Health Care 20.2% Tax Obligation/Limited 18.7% Transportation 14.2% U.S. Guaranteed 11.1% Tax Obligation/General 6.8% Water and Sewer 6.6% Education and Civic Organizations 6.2% Other 16.2% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 26.6% AA 40.0% A 9.0% BBB 15.2% BB or Lower 5.3% N/R (not rated) 3.9% Total 100% Nuveen Investments 19 NKG Nuveen Georgia Dividend Advantage Municipal Fund 2 Portfolio of Investments November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 150.5% (100.0% of Total Investments) MUNICIPAL BONDS – 150.5% (100.0% of Total Investments) Education and Civic Organizations – 16.1% (10.7% of Total Investments) $ Athens Housing Authority, Georgia, Student Housing Lease Revenue Bonds, UGAREF East Campus Housing LLC Project, Series 2009, 5.250%, 6/15/35 6/19 at 100.00 Aa2 $ Atlanta Development Authority, Georgia, Educational Facilities Revenue Bonds, Science Park LLC Project, Series 2007, 5.000%, 7/01/39 7/17 at 100.00 Aa3 Carrollton Payroll Development Authority, Georgia, Student Housing Revenue Bonds, University of West Georgia, Series 2004A, 5.000%, 9/01/21 – SYNCORA GTY Insured 2/16 at 100.00 A1 Cobb County Development Authority, Georgia, Revenue Bonds, KSU University II Real Estate Foundation, LLC Project, Series 2011, 5.000%, 7/15/41 – AGM Insured 7/21 at 100.00 AA Douglas County Development Authority, Georgia, Charter School Revenue Bonds, Brighten Academy Project, Series 2013B, 7.000%, 10/01/43 10/23 at 100.00 N/R Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech Foundation Technology Square Project, Refunding Series 2012A, 5.000%, 11/01/31 5/22 at 100.00 AA+ Private Colleges and Universities Authority, Georgia, Revenue Bonds, Emory University, Refunding Series 2013A, 5.000%, 10/01/43 10/23 at 100.00 AA+ Private Colleges and Universities Authority, Georgia, Revenue Bonds, Emory University, Series 2009, Tender Option Bond Trust 2015-XF0073: 18.017%, 3/01/17 (IF) No Opt. Call Aa2 18.047%, 3/01/17 (IF) No Opt. Call Aa2 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University, Refunding Series 2012C, 5.250%, 10/01/30 10/22 at 100.00 Baa2 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University, Series 2012A, 5.000%, 10/01/32 10/21 at 100.00 Baa2 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Savannah College of Art & Design Projects, Series 2014, 5.000%, 4/01/44 4/24 at 100.00 Baa2 Total Education and Civic Organizations Health Care – 12.3% (8.2% of Total Investments) Baldwin County Hospital Authority, Georgia, Revenue Bonds, Oconee Regional Medical Center, Series 1998: 5.250%, 12/01/22 2/16 at 100.00 CCC 5.375%, 12/01/28 12/15 at 100.00 CCC Coweta County Development Authority, Georgia, Revenue Bonds, Piedmont Healthcare, Inc. Project, Series 2010, 5.000%, 6/15/40 6/20 at 100.00 AA– Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B: 5.000%, 2/15/33 2/20 at 100.00 AA– 5.125%, 2/15/40 2/20 at 100.00 AA– 5.250%, 2/15/45 2/41 at 100.00 AA– Greene County Development Authority, Georgia, Health System Revenue Bonds, Catholic Health East Issue, Series 2012, 5.000%, 11/15/37 No Opt. Call AA Houston County Hospital Authority, Georgia, Revenue Bonds, Houston Healthcare Project, Series 2007, 5.250%, 10/01/35 10/17 at 100.00 A+ Macon-Bibb County Hospital Authority, Georgia, Revenue Anticipation Certificates, Medical Center of Central Georgia Inc., Series 2009: 5.000%, 8/01/32 8/19 at 100.00 AA– 5.000%, 8/01/35 8/19 at 100.00 AA– Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus Regional Healthcare System, Inc. Project, Series 2010, 5.000%, 8/01/21 – AGM Insured No Opt. Call AA 20 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia Medical Center, Series 2007, 5.000%, 10/01/33 10/17 at 100.00 A $ Total Health Care Housing/Multifamily – 2.8% (1.8% of Total Investments) Atlanta Urban Residential Finance Authority, Georgia, Multifamily Housing Revenue Bonds, Trestletree Village Apartments, Series 2013A, 4.500%, 11/01/35 11/23 at 100.00 BBB+ Savannah Economic Development Authority, Georgia, GNMA Collateralized Multifamily Housing Revenue Bonds, Snap I-II-III Apartments, Series 2002A: 5.150%, 11/20/22 (Alternative Minimum Tax) 2/16 at 100.00 AA+ 5.200%, 11/20/27 (Alternative Minimum Tax) 2/16 at 100.00 AA+ 5.250%, 11/20/32 (Alternative Minimum Tax) 2/16 at 100.00 AA+ Total Housing/Multifamily Housing/Single Family – 0.7% (0.4% of Total Investments) Georgia Housing and Finance Authority, Single Family Mortgage Bonds, Series 2006C-2: 4.500%, 12/01/27 (Alternative Minimum Tax) 12/15 at 100.00 AAA 4.550%, 12/01/31 (Alternative Minimum Tax) 12/15 at 100.00 AAA Total Housing/Single Family Industrials – 1.5% (1.0% of Total Investments) Cobb County Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Georgia Waste Management Project, Series 2004A, 5.000%, 4/01/33 (Alternative Minimum Tax) 4/16 at 101.00 A– Materials – 0.3% (0.2% of Total Investments) Savannah Economic Development Authority, Georgia, Pollution Control Revenue Bonds, Union Camp Corporation, Series 1995, 6.150%, 3/01/17 No Opt. Call Baa2 Tax Obligation/General – 35.8% (23.8% of Total Investments) Chatham County Hospital Authority, Georgia, Seven Mill Tax Pledge Refunding and Improvement Revenue Bonds, Memorial Health University Medical Center, Inc., Series 2012A, 5.000%, 1/01/31 1/22 at 100.00 AA Cherokee County Resource Recovery Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Ball Ground Recycling LLC Project, Series 2007A, 5.000%, 7/01/37 – AMBAC Insured (Alternative Minimum Tax) 7/17 at 100.00 AA+ Clark County Hospital Authority, Georgia, Hospital Revenue Bonds, Athens Regional Medical Center, Series 2007, 5.000%, 1/01/27 – NPFG Insured 1/17 at 100.00 Aa1 Clarke County Hospital Authority, Georgia, Hospital Revenue Certificates, Athens Regional Medical Center, Series 2012, 5.000%, 1/01/32 1/22 at 100.00 Aa1 East Point Building Authority, Georgia, Revenue Bonds, Water & Sewer Project Series 2006A: 5.000%, 2/01/30 – SYNCORA GTY Insured 2/16 at 100.00 N/R 5.000%, 2/01/34 – SYNCORA GTY Insured 2/16 at 100.00 N/R Floyd County Hospital Authority, Georgia, Revenue Anticipation Certificates, Floyd Medical Center, Series 2003, 5.000%, 7/01/19 – NPFG Insured 2/16 at 100.00 Aa2 Floyd County Hospital Authority, Georgia, Revenue Anticipation Certificates, Floyd Medical Center, Series 2012B, 5.000%, 7/01/23 No Opt. Call Aa2 Forsyth County Water and Sewerage Authority, Georgia, Revenue Bonds, Refunding & Improvement Series 2015, 5.000%, 4/01/44 4/25 at 100.00 AAA Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2014A, 5.500%, 8/15/54 2/25 at 100.00 AA– Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization Bonds, Loan Pool Series 2011, 5.125%, 3/15/31 3/21 at 100.00 Aaa Georgia State, General Obligation Bonds, Refunding Series 2009I, 5.000%, 7/01/19 No Opt. Call AAA Georgia State, General Obligation Bonds, Series 2007E, 5.000%, 8/01/24 8/17 at 100.00 AAA Georgia State, General Obligation Bonds, Series 2009B, 5.000%, 1/01/26 1/19 at 100.00 AAA Nuveen Investments 21 NKG Nuveen Georgia Dividend Advantage Municipal Fund 2 Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Georgia State, General Obligation Bonds, Series 2015A, 5.000%, 2/01/28 2/25 at 100.00 AAA $ Gwinnett County School District, Georgia, General Obligation Bonds, Series 2013, 5.000%, 2/01/36 2/23 at 100.00 AAA Habersham County Hospital Authority, Georgia, Revenue Anticipation Certificates, Series 2014B, 5.000%, 2/01/37 No Opt. Call Aa3 La Grange-Troup County Hospital Authority, Georgia, Revenue Anticipation Certificates, Series 2008A, 5.500%, 7/01/38 7/18 at 100.00 Aa2 Liberty County Industrial Authority, Georgia, Revenue Bonds, Series 2014: 5.500%, 7/15/23 7/21 at 100.00 N/R 5.500%, 7/15/30 7/21 at 100.00 N/R 5.500%, 1/15/36 7/21 at 100.00 N/R Sandy Springs Public Facilities Authority, Georgia, Revenue Bonds, Sandy Springs City Center Project, Series 2015, 5.000%, 5/01/47 5/26 at 100.00 Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia Medical Center Project, Series 2011B, 5.000%, 10/01/41 10/21 at 100.00 Aa2 Winder-Barrow Industrial Building Authority, Georgia, Revenue Bonds, City of Winder Project, Refunding Series 2012, 5.000%, 12/01/29 – AGM Insured 12/21 at 100.00 A1 Total Tax Obligation/General Tax Obligation/Limited – 26.6% (17.7% of Total Investments) Atlanta Development Authority, Georgia, Revenue Bonds, New Downtown Atlanta Stadium Project, Senior Lien Series 2015A-1, 5.250%, 7/01/44 7/25 at 100.00 Aa3 Atlanta, Georgia, Tax Allocation Bonds Atlanta Station Project, Series 2007: 5.250%, 12/01/19 – AGC Insured 12/17 at 100.00 AA 50 5.250%, 12/01/20 No Opt. Call AA 80 5.250%, 12/01/21 – AGC Insured 12/17 at 100.00 AA 5.000%, 12/01/23 – AGC Insured 12/17 at 100.00 AA Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008B. Remarketed, 7.375%, 1/01/31 1/19 at 100.00 A2 Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008C. Remarketed, 7.500%, 1/01/31 1/19 at 100.00 A2 15 Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005A, 5.625%, 1/01/16 (Alternative Minimum Tax) 12/15 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005B: 5.400%, 1/01/20 2/16 at 100.00 A– 5.600%, 1/01/30 2/16 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Perry Bolton Project Series 2014, 5.000%, 7/01/41 7/23 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Princeton Lakes Project, Series 2006, 5.500%, 1/01/31 1/16 at 100.00 BBB– Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Bonds, Performing Arts Center, Refunding Series 2013, 5.000%, 1/01/21 No Opt. Call AAA Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Bonds, Refunding Series 1993: 5.500%, 10/01/18 – NPFG Insured No Opt. Call AA– 5.625%, 10/01/26 – NPFG Insured 10/19 at 100.00 AA– Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Bonds, Refunding Series 2005, 5.500%, 10/01/26 – NPFG Insured No Opt. Call AA– Georgia Local Governments, Certificates of Participation, Georgia Municipal Association, Series 1998A, 4.750%, 6/01/28 – NPFG Insured No Opt. Call AA– Georgia Municipal Association Inc., Certificates of Participation, Atlanta Court Project, Series 2002, 5.125%, 12/01/21 – AMBAC Insured 2/16 at 100.00 N/R 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Georgia Municipal Association Inc., Certificates of Participation, Riverdale Public Purpose Project, Series 2009: $ 5.375%, 5/01/32 – AGC Insured 5/19 at 100.00 AA $ 5.500%, 5/01/38 – AGC Insured 5/19 at 100.00 AA Metropolitan Atlanta Rapid Transit Authority, Georgia, Sales Tax Revenue Bonds, Refunding Series 1992P, 6.250%, 7/01/20 – AMBAC Insured No Opt. Call Aa1 Metropolitan Atlanta Rapid Transit Authority, Georgia, Sales Tax Revenue Bonds, Third Indenture, Series 2015B, 5.000%, 7/01/41 (WI/DD, Settling 12/10/15) 7/26 at 100.00 AA+ The Carroll City-County Hospital Authority, Georgia, Revenue Anticipation Certificates Tanner Medical Center, Inc. Project, Series 2015, 5.000%, 7/01/41 7/25 at 100.00 AA Tift County Hospital Authority, Georgia, Revenue Anticipation Certificates Series 2012, 5.000%, 12/01/38 No Opt. Call Aa2 Total Tax Obligation/Limited Transportation – 11.1% (7.4% of Total Investments) Atlanta, Georgia, Airport General Revenue Bonds, Refunding Series 2011B, 5.000%, 1/01/30 1/21 at 100.00 AA– Atlanta, Georgia, Airport General Revenue Bonds, Refunding Series 2012B, 5.000%, 1/01/31 No Opt. Call AA– Atlanta, Georgia, Airport General Revenue Bonds, Series 2012C, 5.000%, 1/01/42 (Alternative Minimum Tax) 1/22 at 100.00 AA– Atlanta, Georgia, Airport Passenger Facilities Charge and General Revenue Bonds, Refunding Subordinate Lien Series 2014A: 5.000%, 1/01/32 1/24 at 100.00 AA– 5.000%, 1/01/34 1/24 at 100.00 AA– Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 6/20 at 100.00 BB Total Transportation U.S. Guaranteed – 16.4% (10.9% of Total Investments) (4) Cobb County Development Authority, Georgia, Student Housing Revenue Bonds, KSU Village II Real Estate Foundation LLC Project, Senior Series 2007A, 5.250%, 7/15/38 (Pre-refunded 7/15/17) – AMBAC Insured 7/17 at 100.00 N/R (4) Coweta County Water and Sewer Authority, Georgia, Revenue Bonds, Series 2007: 5.000%, 6/01/32 (Pre-refunded 6/01/18) 6/18 at 100.00 Aa2 (4) 5.000%, 6/01/37 (Pre-refunded 6/01/18) 6/18 at 100.00 N/R (4) 5.000%, 6/01/37 (Pre-refunded 6/01/18) 6/18 at 100.00 Aa2 (4) Decatur, Georgia, General Obligation Bonds, Series 2007, 5.000%, 1/01/31 (Pre-refunded 1/01/17) – AGM Insured 1/17 at 100.00 AA+ (4) Douglasville-Douglas County Water and Sewer Authority, Georgia, Water and Sewerage Revenue Bonds, Series 2007, 5.000%, 6/01/37 (Pre-refunded 6/01/17) – NPFG Insured 6/17 at 100.00 AA– (4) Forsyth County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2007, 5.000%, 4/01/37 (Pre-refunded 4/01/17) – AGM Insured 4/17 at 100.00 AAA Georgia Higher Education Facilities Authority, Revenue Bonds, USG Real Estate Foundation I LLC Project, Series 2008: 25 6.000%, 6/15/28 (Pre-refunded 6/15/18) 6/18 at 100.00 AA (4) 6.000%, 6/15/28 (Pre-refunded 6/15/18) 6/18 at 100.00 AA (4) 5 Georgia Municipal Electric Authority, Senior Lien General Power Revenue Bonds, Series 1993Z, 5.500%, 1/01/20 – FGIC Insured (ETM) No Opt. Call A+ (4) Gwinnett County School District, Georgia, General Obligation Bonds, Series 2008, 5.000%, 2/01/36 (Pre-refunded 2/01/18) (UB) 2/18 at 100.00 AAA Paulding County School District, Georgia, General Obligation Bonds, Series 2007, 5.000%, 2/01/33 (Pre-refunded 2/01/17) 2/17 at 100.00 AA+ (4) Nuveen Investments 23 NKG Nuveen Georgia Dividend Advantage Municipal Fund 2 Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) $ Unified Government of Athens-Clarke County, Georgia, Water and Sewerage Revenue Bonds, Series 2008, 5.500%, 1/01/38 (Pre-refunded 1/01/19) 1/19 at 100.00 Aa1 (4) $ Walton County Water and Sewerage Authority, Georgia, Revenue Bonds, The Oconee-Hard Creek Reservoir Project, Series 2008, 5.000%, 2/01/38 (Pre-refunded 2/01/18) – AGM Insured 2/18 at 100.00 A2 (4) Wayne County Hospital Authority, Georgia, Hospital Revenue Bonds, Series 2006, 5.000%, 3/01/23 (Pre-refunded 3/01/16) – SYNCORA GTY Insured 3/16 at 100.00 N/R (4) Total U.S. Guaranteed Utilities – 9.6% (6.4% of Total Investments) Burke County Development Authority, Georgia, Pollution Control Revenue Bonds, Georgia Power Company – Vogtle Plant, First Series 2012, 1.750%, 12/01/49 (Mandatory put 6/01/17) No Opt. Call A– Georgia Municipal Electric Authority, General Power Revenue Bonds, Project 1, Series 2007A, 5.000%, 1/01/25 – NPFG Insured 1/17 at 100.00 AA– Georgia Municipal Electric Authority, General Power Revenue Bonds, Series 2012GG, 5.000%, 1/01/43 1/23 at 100.00 A+ Georgia Municipal Electric Authority, Senior Lien General Power Revenue Bonds, Series 1993Z, 5.500%, 1/01/20 – FGIC Insured No Opt. Call A+ Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2006B: 5.000%, 3/15/20 No Opt. Call A 5.000%, 3/15/21 No Opt. Call A 5.000%, 3/15/22 No Opt. Call A Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007A: 5.125%, 9/15/17 No Opt. Call A 5.000%, 3/15/18 No Opt. Call A+ 5.000%, 3/15/22 No Opt. Call A+ Total Utilities Water and Sewer – 17.3% (11.5% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004, 5.750%, 11/01/30 – AGM Insured No Opt. Call AA Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2001, 5.000%, 8/01/35 – AGM Insured 8/18 at 100.00 AA Columbus, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2014A, 5.000%, 5/01/31 5/24 at 100.00 AA DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2006B: 5.250%, 10/01/32 – AGM Insured 10/26 at 100.00 AA 5.000%, 10/01/35 – AGM Insured No Opt. Call AA DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Second Resolution Series 2011A, 5.250%, 10/01/41 10/21 at 100.00 Aa3 Fulton County, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2013, 5.000%, 1/01/33 1/23 at 100.00 AA– Milledgeville, Georgia, Water and Sewerage Revenue Refunding Bonds, Series 1996, 6.000%, 12/01/21 – AGM Insured No Opt. Call AA 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ South Fulton Municipal Regional Water and Sewer Authority, Georgia, Revenue Bonds, Refunding Series 2014, 5.000%, 1/01/30 1/24 at 100.00 AA $ Walton County Water and Sewerage Authority, Georgia, Revenue Bonds, The Oconee-Hard Creek Reservoir Project, Series 2008, 5.000%, 2/01/38 – AGM Insured 2/18 at 100.00 A2 Total Water and Sewer $ Total Long-Term Investments (cost $210,462,174) Floating Rate Obligations – (2.2)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (50.6)% (5) ) Other Assets Less Liabilities – 2.3% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.6%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. See accompanying notes to financial statements. Nuveen Investments 25 NMY Nuveen Maryland Premium Income Municipal Fund Portfolio of Investments November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 150.5% (100.0% of Total Investments) MUNICIPAL BONDS – 150.0% (99.6% of Total Investments) Consumer Discretionary – 4.9% (3.2% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A: $ 5.000%, 9/01/16 – SYNCORA GTY Insured No Opt. Call Ba1 $ 5.250%, 9/01/19 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 5.250%, 9/01/25 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 5.250%, 9/01/27 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 4.600%, 9/01/30 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 5.000%, 9/01/32 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 5.250%, 9/01/39 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 Baltimore, Maryland, Subordinate Lien Convention Center Hotel Revenue Bonds, Series 2006B, 5.875%, 9/01/39 9/16 at 100.00 BB Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference Center, Series 2006A, 5.000%, 12/01/31 (4) 12/16 at 100.00 N/R Total Consumer Discretionary Consumer Staples – 3.2% (2.1% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B– Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 6/22 at 100.00 B– Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: 5.250%, 6/01/32 6/17 at 100.00 B 5.625%, 6/01/47 6/17 at 100.00 B Puerto Rico, The Children's Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.500%, 5/15/39 2/16 at 100.00 BBB+ Tobacco Settlement Financing Corporation, Virgin Islands, Tobacco Settlement Asset-Backed Bonds, Series 2001, 5.000%, 5/15/31 5/16 at 100.00 A3 Total Consumer Staples Education and Civic Organizations – 14.7% (9.8% of Total Investments) Frederick County, Maryland, Educational Facilities Revenue Bonds, Mount Saint Mary's University, Series 2006, 5.625%, 9/01/38 9/16 at 100.00 BB+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, Series 2012A, 5.000%, 7/01/34 7/22 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins University, Series 2008A: 5.000%, 7/01/18 No Opt. Call AA+ 5.250%, 7/01/38 No Opt. Call AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins University, Series 2012A: 5.000%, 7/01/30 No Opt. Call AA+ 5.000%, 7/01/37 No Opt. Call AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins University, Series 2013B: 5.000%, 7/01/38 7/23 at 100.00 AA+ 4.250%, 7/01/41 7/23 at 100.00 AA+ 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Loyola University Maryland, Series 2012A, 5.000%, 10/01/39 10/22 at 100.00 A $ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Loyola University Maryland, Series 2014: 5.000%, 10/01/45 10/24 at 100.00 A 4.000%, 10/01/45 10/24 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2006, 5.000%, 6/01/30 6/16 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2007, 5.000%, 6/01/36 6/17 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2012: 5.000%, 6/01/34 No Opt. Call Baa1 5.000%, 6/01/47 6/22 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Patterson Park Public Charter School Issue, Series 2010, 6.000%, 7/01/40 7/20 at 100.00 BBB– Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and Auxiliary Facilities, Series 2012, 5.000%, 7/01/29 7/22 at 100.00 A+ Morgan State University, Maryland, Student Tuition and Fee Revenue Refunding Bonds, Academic Fees and Auxiliary Facilities, Series 1993, 6.100%, 7/01/20 – NPFG Insured No Opt. Call AA– University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Refunding Series 2015A, 5.000%, 4/01/16 No Opt. Call AA+ University of Puerto Rico, University System Revenue Bonds, Series 2006P, 5.000%, 6/01/23 6/16 at 100.00 CC University of Puerto Rico, University System Revenue Bonds, Series 2006Q, 5.000%, 6/01/19 6/16 at 100.00 CC Westminster, Maryland, Educational Facilities Revenue Bonds, McDaniel College, Series 2006: 5.000%, 11/01/31 11/16 at 100.00 BBB+ 4.500%, 11/01/36 11/16 at 100.00 BBB+ Total Education and Civic Organizations Health Care – 33.8% (22.5% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Maryland, Hospital Revenue Bonds, Meritus Medical Center, Series 2015: 4.000%, 7/01/32 7/25 at 100.00 BBB 4.250%, 7/01/35 7/25 at 100.00 BBB 5.000%, 7/01/45 7/25 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds Doctors Community Hospital, Refunding Series 2010, 5.750%, 7/01/38 7/20 at 100.00 Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Adventist Healthcare, Series 2011A: 6.250%, 1/01/31 1/22 at 100.00 Baa2 6.125%, 1/01/36 1/22 at 100.00 Baa2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Health System Issue, Series 2012, 5.000%, 7/01/24 No Opt. Call A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Health System, Series 2010, 5.000%, 7/01/40 7/19 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Calvert Health System Issue, Series 2013, 5.000%, 7/01/38 7/23 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital Center, Series 2012A: 4.000%, 7/01/30 7/22 at 100.00 A1 5.000%, 7/01/37 7/22 at 100.00 A1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Doctors Community Hospital, Series 2007A, 5.000%, 7/01/29 7/17 at 100.00 Baa3 Nuveen Investments 27 NMY Nuveen Maryland Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Frederick Memorial Hospital Issue, Series 2012A, 4.250%, 7/01/32 No Opt. Call Baa1 $ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins Health System Issue, Series 2015A, 4.000%, 5/15/40 5/25 at 100.00 AA– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins Health System Obligated Group Issue, Series 2010, 5.000%, 5/15/40 5/20 at 100.00 AA– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins Health System Obligated Group Issue, Series 2011A: 5.000%, 5/15/25 5/21 at 100.00 AA– 5.000%, 5/15/26 5/21 at 100.00 AA– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2008, 5.000%, 7/01/28 – AGM Insured 7/17 at 100.00 AA Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2011: 5.750%, 7/01/31 No Opt. Call A+ 6.000%, 7/01/41 7/21 at 100.00 A+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2015: 4.000%, 7/01/35 7/25 at 100.00 A+ 5.000%, 7/01/40 7/25 at 100.00 A+ 4.125%, 7/01/47 7/25 at 100.00 A+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health Issue, Series 2015, 5.000%, 8/15/38 2/25 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center Project, Series 2007A: 5.000%, 7/01/37 7/17 at 100.00 BBB 5.500%, 7/01/42 7/17 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center, Series 2011, 5.000%, 7/01/31 7/22 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional Medical Center Issue, Series 2015: 5.000%, 7/01/39 7/24 at 100.00 A 5.000%, 7/01/45 7/24 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System Issue, Series 2013A: 5.000%, 7/01/43 7/22 at 100.00 A2 4.000%, 7/01/43 7/22 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System Issue, Series 2015, 5.000%, 7/01/35 7/25 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2010, 5.125%, 7/01/39 7/19 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland Health, Series 2014, 5.250%, 7/01/34 7/24 at 100.00 BBB Montgomery County, Maryland, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011MD, 5.000%, 12/01/40 12/21 at 100.00 AA Montgomery County, Maryland, Revenue Bonds, Trinity Health Credit Group, Series 2015: 5.000%, 12/01/44 6/25 at 100.00 AA 4.000%, 12/01/44 6/25 at 100.00 AA Total Health Care 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily – 6.7% (4.4% of Total Investments) $ Anne Arundel County, Maryland, FNMA Multifamily Housing Revenue Bonds, Glenview Gardens Apartments Project, Series 2009, 5.000%, 1/01/28 (Mandatory put 1/01/27) 1/20 at 102.00 AA+ $ Howard County Housing Commission, Maryland, Revenue Bonds, Columbia Commons Apartments, Series 2014A: 4.000%, 6/01/34 6/24 at 100.00 A+ 5.000%, 6/01/44 6/24 at 100.00 A+ Howard County Housing Commission, Maryland, Revenue Bonds, The Verona at Oakland Mills Project, Series 2013: 5.000%, 10/01/28 10/23 at 100.00 A+ 4.625%, 10/01/28 10/23 at 100.00 A+ Maryland Community Development Administration, Multifamily Housing Revenue Bonds, Princess Anne Apartments, Series 2001D, 5.450%, 12/15/33 (Alternative Minimum Tax) 12/15 at 100.00 Aaa Maryland Economic Development Corporation, Senior Lien Student Housing Revenue Bonds, University of Maryland – Baltimore Project, Refunding Series 2015, 5.000%, 7/01/39 7/25 at 100.00 BBB– Maryland Economic Development Corporation, Student Housing Revenue Bonds, Salisbury University Project, Refunding Series 2013: 5.000%, 6/01/27 6/23 at 100.00 Baa3 5.000%, 6/01/34 6/23 at 100.00 Baa3 Maryland Economic Development Corporation, Student Housing Revenue Bonds, Sheppard Pratt University Village, Series 2012, 5.000%, 7/01/33 No Opt. Call BBB– Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, University of Maryland College Park Projects, Series 2006, 5.000%, 6/01/33 – CIFG Insured 6/16 at 100.00 AA Montgomery County Housing Opportunities Commission, Maryland, Multifamily Housing Development Bonds, Series 2014A, 3.875%, 7/01/39 7/24 at 100.00 Aaa Total Housing/Multifamily Housing/Single Family – 8.6% (5.7% of Total Investments) Maryland Community Development Administration Department of Housing and Community Development,Residential Revenue Bonds, Series 2009B, 4.750%, 9/01/39 9/18 at 100.00 Aa2 Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2014A, 4.300%, 9/01/32 9/23 at 100.00 Aa2 Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2014C: 3.400%, 3/01/31 3/24 at 100.00 Aa2 3.750%, 3/01/39 3/24 at 100.00 Aa2 Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2014I, 3.450%, 12/15/31 12/24 at 100.00 Aaa Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2015A, 3.800%, 9/01/35 (WI/DD, Settling 12/03/15) 9/25 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006B, 4.750%, 9/01/25 (Alternative Minimum Tax) (UB) (5) 1/16 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006I, 4.875%, 9/01/26 (Alternative Minimum Tax) (UB) (5) 3/16 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006L, 4.900%, 9/01/31 (Alternative Minimum Tax) (UB) (5) 9/16 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007D, 4.850%, 9/01/37 (Alternative Minimum Tax) (UB) (5) 3/17 at 100.00 Aa2 Nuveen Investments 29 NMY Nuveen Maryland Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family (continued) $ Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007H, 5.000%, 9/01/27 (Alternative Minimum Tax) (UB) (5) 3/17 at 100.00 Aa2 $ Total Housing/Single Family Industrials – 2.9% (1.9% of Total Investments) Maryland Economic Development Corporation, Economic Development Revenue Bonds, Transportation 6/20 at 100.00 Facilities Project, Series 2010A, 5.750%, 6/01/35 Baa3 Maryland Economic Development Corporation, Solid Waste Disposal Revenue Bonds, Waste Management Inc., Series 2002, 4.600%, 4/01/16 (Alternative Minimum Tax) No Opt. Call A– Total Industrials Long-Term Care – 6.0% (4.0% of Total Investments) Baltimore County, Maryland, Revenue Bonds, Oak Crest Village, Series 2007A, 5.000%, 1/01/37 1/17 at 100.00 A Gaithersburg, Maryland, Economic Development Revenue Bonds, Asbury Methodist Homes Inc., Series 2009B, 6.000%, 1/01/23 1/20 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Charlestown Community Issue, Series 2010: 6.125%, 1/01/30 1/21 at 100.00 A 6.250%, 1/01/45 1/21 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, King Farm Presbyterian Community, Series 2007A: 5.000%, 1/01/17 No Opt. Call N/R 5.250%, 1/01/27 1/17 at 100.00 N/R 5.300%, 1/01/37 1/17 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge Retirement Community, Series 2007, 4.750%, 7/01/34 7/17 at 100.00 A– Total Long-Term Care Tax Obligation/General – 15.9% (10.5% of Total Investments) Anne Arundel County, Maryland, General Obligation Bonds, Consolidated Water & Sewer, Refunding Series 2006, 5.000%, 3/01/17 3/16 at 100.00 AAA Baltimore, Maryland, General Obligation Bonds, Consolidated Public Improvements, Series 2011A: 5.000%, 10/15/29 10/21 at 100.00 AA 5.000%, 10/15/30 10/21 at 100.00 AA Charles County, Maryland, General Obligation Bonds, Consolidated Public Improvement, Series 2006, 5.000%, 3/01/16 No Opt. Call AAA Huntington Beach Union High School District, Orange County, California, General Obligation Bonds, Series 2005, 0.000%, 8/01/30 – AGM Insured No Opt. Call AA Maryland National Capital Park Planning Commission, Prince George's County, General Obligation Bonds, Park Acquisition and Development, Series 2004EE-2, 5.000%, 1/15/17 2/16 at 100.00 AAA Maryland State, General Obligation Bonds, State & Local Facilities Loan, First Series 2009C, 5.000%, 3/01/16 No Opt. Call AAA Maryland State, General Obligation Bonds, State & Local Facilities Loan, First Series 2011B, 5.000%, 3/15/17 No Opt. Call AAA Maryland State, General Obligation Bonds, State & Local Facilities Loan, Second Series 2009A, 3.000%, 8/15/17 No Opt. Call AAA Maryland State, General Obligation Bonds, State & Local Facilities Loan, Second Series 2009B: 5.250%, 8/15/16 No Opt. Call AAA 5.250%, 8/15/17 No Opt. Call AAA Montgomery County, Maryland, General Obligation Bonds, Consolidated Public Improvement Series 2006A, 5.000%, 5/01/16 No Opt. Call AAA Patterson Joint Unified School District, Stanislaus County, California, General Obligation Bonds, 2008 Election Series 2009B, 0.000%, 8/01/42 – AGM Insured No Opt. Call AA 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) Prince George's County, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2014A: $ 4.000%, 9/01/30 9/24 at 100.00 AAA $ 4.000%, 9/01/31 9/24 at 100.00 AAA Puerto Rico, General Obligation Bonds, Public Improvement Refunding Series 2007A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call AA– Puerto Rico, General Obligation Bonds, Public Improvement Series 2002A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call AA– San Ysidro School District, San Diego County, California, General Obligation Bonds, 1997 Election Series 2012G, 0.000%, 8/01/40 – AGM Insured No Opt. Call AA Washington Suburban Sanitary District, Montgomery and Prince George's Counties, Maryland, General Obligation Bonds, Consolidated Public Improvement, Refunding Series 2009, 5.000%, 6/01/17 No Opt. Call AAA Washington Suburban Sanitary District, Montgomery and Prince George's Counties, Maryland, General Obligation Bonds, Consolidated Public Improvement, Refunding Series 2013, 4.000%, 6/01/17 No Opt. Call AAA Washington Suburban Sanitary District, Montgomery and Prince George's Counties, Maryland, General Obligation Bonds, Consolidated Public Improvement, Series 2010A, 5.000%, 6/01/16 No Opt. Call AAA Washington Suburban Sanitary District, Montgomery and Prince George's Counties, Maryland, General Obligation Bonds, Consolidated Public Improvement, Series 2012, 5.000%, 6/01/16 No Opt. Call AAA Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Capital Appreciation Series 2015, 0.000%, 8/15/50 8/25 at 35.55 Aaa Total Tax Obligation/General Tax Obligation/Limited – 19.1% (12.7% of Total Investments) Anne Arundel County, Maryland, Special Obligation Bonds, National Business Park – North Project, Series 2010, 6.100%, 7/01/40 7/18 at 102.00 N/R Anne Arundel County, Maryland, Special Tax District Revenue Bonds, Villages of Dorchester & Farmington Village Projects, Series 2013, 5.000%, 7/01/32 7/23 at 100.00 A+ Baltimore, Maryland, Revenue Refunding Bonds, Convention Center, Series 1998, 5.000%, 9/01/19 – NPFG Insured 3/16 at 100.00 AA– Baltimore, Maryland, Special Obligation Bonds, Consolidated Tax Increment Financing, Series 2015: 5.000%, 6/15/30 6/24 at 100.00 BBB+ 5.000%, 6/15/33 6/24 at 100.00 BBB+ Frederick County, Maryland, Lake Linganore Village Community Development Special Obligation Bonds, Series 2001A: 85 5.600%, 7/01/20 – RAAI Insured 7/16 at 100.00 AA 5.700%, 7/01/29 – RAAI Insured 7/16 at 100.00 AA Fredrick County, Maryland, Special Obligation Bonds, Urbana Community Development Authority, Series 2010A: 5.000%, 7/01/30 7/20 at 100.00 A– 5.000%, 7/01/40 7/20 at 100.00 A– Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.250%, 1/01/36 1/22 at 100.00 A Huntington Beach Union High School District, Orange County, California, Certificates of Participation, Capital Project, Series 2007, 0.000%, 9/01/35 – AGM Insured No Opt. Call AA Hyattsville, Maryland, Special Obligation Bonds, University Town Center Project, Series 2004, 5.750%, 7/01/34 7/16 at 100.00 N/R Maryland Department of Transportation, County Transportation Revenue Bonds, Series 2002, 5.500%, 2/01/16 No Opt. Call AAA New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2009A, 0.000%, 12/15/32 No Opt. Call A– Nuveen Investments 31 NMY Nuveen Maryland Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Prince George's County, Maryland, Special Obligation Bonds, National Harbor Project, Series 2005, 5.200%, 7/01/34 2/16 at 100.00 N/R $ Prince George's County, Maryland, Special Tax District Bonds, Victoria Falls Project, Series 2005, 5.250%, 7/01/35 7/16 at 100.00 N/R Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.500%, 7/01/29 – AMBAC Insured No Opt. Call CC Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/44 – AMBAC Insured No Opt. Call CC Puerto Rico Municipal Finance Agency, Series 2002A, 5.250%, 8/01/21 – AGM Insured 2/16 at 100.00 AA Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/40 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/47 – AMBAC Insured No Opt. Call Caa3 Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2007CC: 5.500%, 7/01/28 – NPFG Insured No Opt. Call AA– 5.500%, 7/01/30 – AGM Insured No Opt. Call AA Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 2006, 5.000%, 10/01/27 – FGIC Insured 10/16 at 100.00 AA– Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Working Capital Series 2014A: 5.000%, 10/01/29 10/24 at 100.00 BBB+ 5.000%, 10/01/34 10/24 at 100.00 BBB+ 5.000%, 10/01/34 – AGM Insured 10/24 at 100.00 AA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien Series 2009A-1, 5.000%, 10/01/29 – AGM Insured 10/19 at 100.00 AA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien Series 2010A, 5.000%, 10/01/29 10/20 at 100.00 BBB Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien, Series 2013A, 5.000%, 10/01/24 – AGM Insured No Opt. Call AA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2012A, 5.000%, 10/01/32 10/22 at 100.00 BBB Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 4.9% (3.2% of Total Investments) Baltimore, Maryland, Revenue Refunding Bonds, Parking System Facilities, Series 1998A: 5.250%, 7/01/17 – FGIC Insured No Opt. Call AA– 5.250%, 7/01/21 – FGIC Insured No Opt. Call AA– Guam International Airport Authority, Revenue Bonds, Series 2013C, 6.375%, 10/01/43 (Alternative Minimum Tax) 10/23 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, Johns Hopkins Hospital, Series 2001: 5.000%, 7/01/27 – AMBAC Insured 1/16 at 100.00 N/R 5.000%, 7/01/34 – AMBAC Insured 1/16 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, Johns Hopkins Medical Institutions, Series 1996, 5.500%, 7/01/26 – AMBAC Insured 2/16 at 100.00 N/R Maryland Transportation Authority, Revenue Bonds, Grant Anticipation Series 2008, 5.250%, 3/01/16 No Opt. Call AAA Maryland Transportation Authority, Revenue Bonds, Transportation Facilities Projects, Series 2007, 5.000%, 7/01/30 – AGM Insured (UB) (5) 7/17 at 100.00 AA 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: $ 20 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 12/15 at 100.00 AA– $ 70 5.750%, 12/01/25 – NPFG Insured (Alternative Minimum Tax) 12/15 at 100.00 AA– Total Transportation U.S. Guaranteed – 23.1% (15.4% of Total Investments) (6) Anne Arundel County, Maryland, General Obligation Bonds, Series 2006, 5.000%, 3/01/21 (Pre-refunded 3/01/16) 3/16 at 100.00 AAA Baltimore County, Maryland, Revenue Bonds, Catholic Health Initiatives, Series 2006A, 5.000%, 9/01/36 (Pre-refunded 9/01/16) 9/16 at 100.00 A+ (6) Baltimore, Maryland, Revenue Bonds, Wastewater Projects, Series 2006C: 5.000%, 7/01/31 (Pre-refunded 7/01/16) – AMBAC Insured 7/16 at 100.00 AA (6) 5.000%, 7/01/31 (Pre-refunded 7/01/16) – AMBAC Insured 7/16 at 100.00 AA (6) Baltimore, Maryland, Revenue Bonds, Wastewater Projects, Series 2007D, 5.000%, 7/01/32 (Pre-refunded 7/01/17) – AMBAC Insured 7/17 at 100.00 AA (6) Baltimore, Maryland, Revenue Bonds, Water Projects, Refunding Series 1994A, 5.000%, 7/01/24 – FGIC Insured (ETM) No Opt. Call AA (6) Baltimore, Maryland, Revenue Bonds, Water Projects, Refunding Series 1998A, 5.000%, 7/01/28 – FGIC Insured (ETM) No Opt. Call AA (6) 15 Charles County, Maryland, General Obligation Bonds, Consolidated Public Improvement, Series 2006, 5.000%, 3/01/16 (ETM) No Opt. Call Aa1 (6) Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Second Issue Series 2008, 5.000%, 9/01/22 (Pre-refunded 9/01/18) 9/18 at 100.00 AAA Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Health System, Series 2009A, 6.750%, 7/01/39 (Pre-refunded 7/01/19) 7/19 at 100.00 A (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital Center, Series 2006: 4.500%, 7/01/26 (Pre-refunded 7/01/16) 7/16 at 100.00 A1 (6) 5.000%, 7/01/40 (Pre-refunded 7/01/16) 7/16 at 100.00 A1 (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Edenwald, Series 2006A, 5.400%, 1/01/31 (Pre-refunded 7/01/16) 7/16 at 100.00 N/R (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Helix Health, Series 1997: 5.000%, 7/01/17 – AMBAC Insured (ETM) No Opt. Call N/R (6) 5.000%, 7/01/27 – AMBAC Insured (ETM) No Opt. Call N/R (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2008, 5.000%, 7/01/28 (Pre-refunded 7/01/17) – AGM Insured 7/17 at 100.00 AA (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2007: 5.250%, 5/15/46 (Pre-refunded 5/15/16) 5/16 at 100.00 A2 (6) 5.250%, 5/15/46 (Pre-refunded 5/15/16) – BHAC Insured 5/16 at 100.00 AA+ (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional Medical Center, Series 2006, 5.000%, 7/01/36 (Pre-refunded 7/01/16) 7/16 at 100.00 A (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2006: 5.000%, 7/01/31 (Pre-refunded 7/01/16) 7/16 at 100.00 A2 (6) 5.000%, 7/01/36 (Pre-refunded 7/01/16) 7/16 at 100.00 A2 (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland Health, Series 2006A, 4.500%, 1/01/22 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 AA– (6) Maryland State, General Obligation Bonds, State & Local Facilities Loan, Second Series 2009B, 5.000%, 8/15/21 (Pre-refunded 8/15/19) 8/19 at 100.00 AAA Nuveen Investments 33 NMY Nuveen Maryland Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (6) (continued) Maryland State, General Obligation Bonds, State & Local Facilities Loan, Series 2006A: $ 5.000%, 3/01/17 (Pre-refunded 3/01/16) 3/16 at 100.00 AAA $ 4.150%, 3/01/20 (Pre-refunded 3/01/16) 3/16 at 100.00 AAA Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008: 5.750%, 1/01/33 (Pre-refunded 1/01/18) 1/18 at 100.00 BBB (6) 5.750%, 1/01/38 (Pre-refunded 1/01/18) 1/18 at 100.00 BBB (6) 6.000%, 1/01/43 (Pre-refunded 1/01/18) 1/18 at 100.00 BBB (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland Health, Series 2006A, 5.000%, 7/01/34 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 AA– (6) Maryland Transportation Authority, Revenue Refunding Bonds, Transportation Facilities Projects, First Series 1978, 6.800%, 7/01/16 – AMBAC Insured (ETM) No Opt. Call Aaa Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 1998A, 5.125%, 6/01/24 – AMBAC Insured (ETM) No Opt. Call Aaa Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 1996Y, 5.500%, 7/01/36 (Pre-refunded 7/01/16) 7/16 at 100.00 Aaa Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/19 – NPFG Insured (ETM) No Opt. Call A3 (6) University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Series 2006A, 5.000%, 10/01/22 (Pre-refunded 10/01/16) 10/16 at 100.00 AA+ (6) Total U.S. Guaranteed Utilities – 2.5% (1.7% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/30 – AGM Insured 10/22 at 100.00 AA Guam Power Authority, Revenue Bonds, Series 2014A: 5.000%, 10/01/39 10/24 at 100.00 AA 5.000%, 10/01/44 10/24 at 100.00 AA Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2004PP, 5.000%, 7/01/22 – NPFG Insured 2/16 at 100.00 AA– Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/22 – FGIC Insured 2/16 at 100.00 AA– Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Refunding Series 2007A, 5.000%, 7/01/24 7/17 at 100.00 BB+ Total Utilities Water and Sewer – 3.7% (2.5% of Total Investments) Baltimore, Maryland, Project and Revenue Refunding Bonds, Water Projects, Series 2013B, 5.000%, 7/01/38 1/24 at 100.00 AA Baltimore, Maryland, Revenue Bonds, Wastewater Projects, Series 2011A, 5.000%, 7/01/41 7/21 at 100.00 AA Baltimore, Maryland, Revenue Bonds, Water Projects, Refunding Series 1994A, 5.000%, 7/01/24 – FGIC Insured No Opt. Call AA Baltimore, Maryland, Revenue Bonds, Water Projects, Series 2014A, 5.000%, 7/01/44 1/25 at 100.00 AA– Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Refunding Series 2014A, 5.000%, 7/01/35 7/24 at 100.00 A– Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2013, 5.500%, 7/01/43 7/23 at 100.00 A– Total Water and Sewer $ Total Municipal Bonds (cost $494,170,585) 34 Nuveen Investments Shares Description (1) Value COMMON STOCKS – 0.5% (0.4% of Total Investments) Airlines – 0.5% (0.4% of Total Investments) American Airlines Group Inc., (7) $ Total Common Stocks (cost $1,288,472) Total Long-Term Investments (cost $495,459,057) Floating Rate Obligations – (4.8)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (48.5)% (8) ) Other Assets Less Liabilities – 2.8% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. As of, or subsequent to, the end of the reporting period this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund's Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund's records. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. On November 28, 2011, AMR Corp. ("AMR"), the parent company of American Airlines Group, Inc. ("AAL") filed for federal bankruptcy protection. On December 9, 2013, AMR emerged from federal bankruptcy with the acceptance of its reorganization plan by the bankruptcy court. Under the settlement agreement established to meet AMR's unsecured bond obligations, the bondholders, including the Fund, received a distribution of AAL preferred stock which was converted to AAL common stock over a 120-day period. Every 30 days, a quarter of the preferred stock was converted to AAL common stock based on the 5-day volume-weighted average price and the amount of preferred shares tendered during the optional preferred conversion period. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.2%. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. See accompanying notes to financial statements. Nuveen Investments 35 NMS Nuveen Minnesota Municipal Income Fund Portfolio of Investments November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 148.1% (100.0% of Total Investments) MUNICIPAL BONDS – 148.1% (100.0% of Total Investments) Consumer Staples – 0.9% (0.6% of Total Investments) $ Moorhead, Minnesota, Recovery Zone Facility Revenue Bonds, American Crystal Sugar Company Project, Series 2010, 5.650%, 6/01/27 7/20 at 100.00 BBB+ $ Education and Civic Organizations – 27.1% (18.3% of Total Investments) Anoka County, Minnesota, Charter School Lease Revenue Bonds, Spectrum Building Company, Series 2012A, 5.000%, 6/01/43 No Opt. Call BBB– Baytown Township, Minnesota, Lease Revenue Bonds, Saint Croix Preparatory Academy Project, Series 2008A, 7.000%, 8/01/38 8/16 at 102.00 BB+ City of Woodbury, Minnesota, Charter School Lease Revenue Bonds, Math and Science Academy Building Company, Series 2012A, 5.000%, 12/01/43 No Opt. Call BBB– Duluth Housing & Redevelopment Authority, Minnesota, Lease Revenue Bonds, Duluth Public Schools Academy, Series 2010A, 5.600%, 11/01/30 11/18 at 102.00 BBB– Forest Lake, Minnesota, Charter School Lease Revenue Bonds, Lakes International Language Academy, Series 2014A, 5.750%, 8/01/44 8/22 at 100.00 BBB– Hugo, Minnesota, Charter School Lease Revenue Bonds, Noble Academy Project, Series 2014A, 5.000%, 7/01/44 7/24 at 100.00 BB+ Minneapolis, Minnesota, Charter School Lease Revenue Bonds, Yinghua Academy Charter School, Series 2013A, 6.000%, 7/01/43 7/23 at 100.00 BB Minnesota Higher Education Facilities Authority, Revenue Bonds, Bethel University, Refunding Series 2007-6-R: 5.500%, 5/01/24 5/17 at 100.00 N/R 5.500%, 5/01/27 5/17 at 100.00 N/R 5.500%, 5/01/37 5/17 at 100.00 N/R Minnesota Higher Education Facilities Authority, Revenue Bonds, Macalester College, Series 2012-7S, 3.250%, 5/01/36 No Opt. Call Aa3 Minnesota Higher Education Facilities Authority, Revenue Bonds, University of Saint Thomas, Series 2009-6X, 5.250%, 4/01/39 4/17 at 100.00 A2 Minnesota Higher Education Facilities Authority, Revenue Bonds, University of Saint Thomas, Series 2009-7A, 5.000%, 10/01/39 10/19 at 100.00 A2 Otsego, Minnesota, Charter School Lease Revenue Bonds, Kaleidoscope Charter School Project, Series 2014A, 5.000%, 9/01/44 9/24 at 100.00 BB+ Ramsey, Anoka County, Minnesota, Lease Revenue Bonds, PACT Charter School Project, Series 2004A, 5.500%, 12/01/33 12/21 at 100.00 BBB– Rice County, Minnesota Educational Facility Revenue Bonds, Shattuck Saint Mary's School Project, Series 2015, 5.000%, 8/01/22 No Opt. Call BB Saint Paul Housing & Redevelopment Authority, Minnesota, Charter School Lease Revenue Bonds, Hmong Education Reform Company, Series 2012A, 5.250%, 9/01/32 No Opt. Call BB+ Saint Paul Housing & Redevelopment Authority, Minnesota, Charter School Lease Revenue Bonds, Nova Classical Academy, Series 2011A, 6.375%, 9/01/31 9/21 at 100.00 BBB– Saint Paul Housing & Redevelopment Authority, Minnesota, Charter School Lease Revenue Bonds, Twin Cities Academy Project, Series 2015A: 5.300%, 7/01/45 7/25 at 100.00 BB 5.375%, 7/01/50 7/25 at 100.00 BB Saint Paul Housing & Redevelopment Authority, Minnesota, Charter School Lease Revenue Bonds, Twin Cities German Immersion School, Series 2013A, 5.000%, 7/01/44 No Opt. Call BB+ 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Saint Paul Housing and Redevelopment Authority, Minnesota, Educational Facility Revenue Refunding Bonds, Saint Paul Academy and Summit School Project, Series 2007, 5.000%, 10/01/24 10/17 at 100.00 A3 $ Saint Paul Housing and Redevelopment Authority, Minnesota, Lease Revenue Bonds, Saint Paul Conservatory for Performing Artists Charter School Project, Series 2013A, 4.625%, 3/01/43 3/23 at 100.00 BBB– St. Paul Housing and Redevelopment Authority, Minnesota, Charter School Revenue Bonds, Higher Ground Academy Charter School, Series 2013A, 5.000%, 12/01/33 12/22 at 100.00 BBB– University of Minnesota, General Revenue Bonds, Series 2011A, 5.250%, 12/01/29 12/20 at 100.00 Aa1 Total Education and Civic Organizations Health Care – 22.4% (15.1% of Total Investments) Cuyuna Range Hospital District, Minnesota, Health Care Facilities Gross Revenue Bonds, Refunding Series 2007, 5.000%, 6/01/29 6/17 at 100.00 N/R Glencoe, Minnesota, Health Care Facilities Revenue Bonds, Glencoe Regional Health Services Project, Series 2013: 4.000%, 4/01/27 4/22 at 100.00 BBB 4.000%, 4/01/31 4/22 at 100.00 BBB Housing and Redevelopment Authority of the City of Saint Paul, Minnesota, Health Care Facilities Revenue Refunding Bonds, HealthPartners Obligated Group, Series 2015A, 4.000%, 7/01/35 7/25 at 100.00 A Maple Grove, Minnesota, Health Care Facilities Revenue Bonds, Maple Grove Hospital Corporation, Series 2007: 20 5.000%, 5/01/20 5/17 at 100.00 Baa1 5.250%, 5/01/25 5/17 at 100.00 Baa1 Maple Grove, Minnesota, Health Care Facilities Revenue Refunding Bonds, North Memorial Health Care, Series 2015, 4.000%, 9/01/35 9/25 at 100.00 Baa1 Minneapolis, Minnesota, Health Care System Revenue Bonds, Fairview Health Services, Series 2008B, 6.500%, 11/15/38 – AGC Insured 11/18 at 100.00 AA Minneapolis, Minnesota, Health Care System Revenue Bonds, Fairview Health Services, Series 2015A: 4.000%, 11/15/40 11/25 at 100.00 A+ 5.000%, 11/15/44 11/25 at 100.00 A+ Minnesota Agricultural and Economic Development Board, Health Care Facilities Revenue Bonds, Essentia Health Obligated Group, Series 2008E, 5.000%, 2/15/37 – AGC Insured 2/18 at 100.00 AA Northern Itasca Hospital District, Minnesota, Health Facilities Gross Revenue Bonds, Refunding Series 2013A, 4.400%, 12/01/33 12/20 at 100.00 N/R Northern Itasca Hospital District, Minnesota, Health Facilities Gross Revenue Bonds, Series 2013C: 4.500%, 12/01/25 12/20 at 100.00 N/R 4.750%, 12/01/27 12/20 at 100.00 N/R 5.000%, 12/01/28 12/20 at 100.00 N/R 5.400%, 12/01/33 12/20 at 100.00 N/R Saint Cloud, Minnesota, Health Care Revenue Bonds, CentraCare Health System Project, Series 2010A, 5.125%, 5/01/30 5/20 at 100.00 A1 Saint Paul Housing and Redevelopment Authority, Minnesota, Health Care Revenue Bonds, Allina Health System, Series 2009A-1, 5.250%, 11/15/29 11/19 at 100.00 AA– Saint Paul Port Authority, Minnesota, Lease Revenue Bonds, Regions Hospital Parking Ramp Project, Series 2007-1, 5.000%, 8/01/36 8/16 at 100.00 N/R Shakopee, Minnesota, Health Care Facilities Revenue Bonds, Saint Francis Regional Medical Center, Refunding Series 2014: 4.000%, 9/01/31 9/24 at 100.00 A 5.000%, 9/01/34 9/24 at 100.00 A St. Paul Housing and Redevelopment Authority, Minnesota, Hospital Revenue Bonds, HealthEast Inc., Series 2015, 5.000%, 11/15/44 11/25 at 100.00 BBB– Total Health Care Nuveen Investments 37 NMS Nuveen Minnesota Municipal Income Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily – 7.8% (5.3% of Total Investments) $ Coon Rapids, Minnesota, Multifamily Housing Revenue Bonds, Tralee Terrace Apartments Project, Series 2010, 4.500%, 6/01/26 6/20 at 100.00 Aaa $ Minneapolis, Minnesota, GNMA Collateralized Multifamily Housing Revenue Bonds, Vantage Flats Project, Series 2007, 5.200%, 10/20/48 (Alternative Minimum Tax) 2/16 at 100.00 Aa1 Minneapolis, Minnesota, Multifamily Housing Revenue Bonds, GNMA Collateralized Mortgage Loans – Seward Towers Project, Series 2003, 5.000%, 5/20/36 2/16 at 100.00 Aa1 Minnesota Housing Finance Agency, Rental Housing Revenue Bonds, Series 2011: 5.050%, 8/01/31 8/21 at 100.00 AA+ 5.450%, 8/01/41 8/21 at 100.00 AA+ Saint Paul Housing and Redevelopment Authority, Minnesota, GNMA Collateralized Multifamily Housing Revenue Bonds, Selby Grotto Housing Project, Series 2001A, 5.500%, 9/20/44 (Alternative Minimum Tax) 2/16 at 100.00 Aa1 Total Housing/Multifamily Housing/Single Family – 5.0% (3.4% of Total Investments) Minneapolis-Saint Paul Housing Finance Board, Minnesota, Single Family Mortgage Revenue Bonds, City Living Series 2006A-4, 5.000%, 11/01/38 (Alternative Minimum Tax) 7/16 at 100.00 AA+ Minnesota Housing Finance Agency, Homeownership Finance Bonds, Mortgage-Backed Securities Program, Series 2011D, 4.700%, 1/01/31 7/21 at 100.00 Aaa Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2007D, 4.700%, 7/01/27 (Alternative Minimum Tax) 7/16 at 100.00 AA+ 10 Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2007-I, 4.850%, 7/01/38 (Alternative Minimum Tax) 7/16 at 100.00 AA+ Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2008B, 5.650%, 7/01/33 (Alternative Minimum Tax) 1/18 at 100.00 AA+ Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2009E, 5.100%, 1/01/40 7/19 at 100.00 AA+ 85 Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2013C, 3.900%, 7/01/43 1/23 at 100.00 AA+ 70 Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2014C, 3.500%, 1/01/32 7/24 at 100.00 AA+ Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2015F, 3.300%, 7/01/29 (WI/DD, Settling 12/08/15) 7/25 at 100.00 AA+ Total Housing/Single Family Industrials – 3.8% (2.6% of Total Investments) Minneapolis, Minnesota, Limited Tax Supported Development Revenue Bonds, Common Bond Fund Series 2006-1A: 4.850%, 12/01/17 (Alternative Minimum Tax) 6/16 at 100.00 A+ 4.875%, 12/01/18 (Alternative Minimum Tax) 6/16 at 100.00 A+ Minneapolis, Minnesota, Limited Tax Supported Development Revenue Bonds, Common Bond Fund Series 2013-1: 4.500%, 6/01/33 6/21 at 100.00 A+ 4.750%, 6/01/39 6/21 at 100.00 A+ Total Industrials 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 16.1% (10.8% of Total Investments) $ Anoka, Minnesota, Health Care and Housing Facility Revenue Bonds, The Homestead at Anoka, Inc. Project, Series 2014, 5.125%, 11/01/49 11/24 at 100.00 N/R $ Center City, Minnesota, Health Care Facilities Revenue Bonds, Hazelden Betty Ford Foundation Project, Series 2014, 4.000%, 11/01/39 11/24 at 100.00 A3 Center City, Minnesota, Health Care Facilities Revenue Bonds, Hazelden Foundation Project, Series 2011, 5.000%, 11/01/41 11/19 at 100.00 A3 Cold Spring, Minnesota, Health Care Facilities Revenue Bonds, Assumption Home, Inc., Refunding Series 2013, 5.200%, 3/01/43 7/20 at 100.00 N/R Columbus, Minnesota, Senior Housing Revenue Bonds, Richfield Senior Housing, Inc., Refunding Series 2015: 5.250%, 1/01/40 1/23 at 100.00 N/R 5.250%, 1/01/46 1/23 at 100.00 N/R Cottage Grove, Minnesota, Senior Housing Revenue Bonds, PHS/Cottage Grove, Inc., Project, Series 2006A, 5.000%, 12/01/31 2/16 at 100.00 N/R Lake Crystal, Minnesota, Housing and Health Care Revenue Bonds, Ecumen-Second Century & Owatonna Senior Living Project, Refunding Series 2014A, 4.500%, 9/01/44 (Mandatory put 9/01/24) 9/18 at 100.00 N/R Minneapolis, Minnesota, Revenue Bonds, Walker Minneapolis Campus Project, Refunding Series 2012, 4.750%, 11/15/28 11/22 at 100.00 N/R Minneapolis, Minnesota, Senior Housing and Healthcare Revenue Bonds, Ecumen ? Abiitan Mill City Project, Series 2015, 5.250%, 11/01/45 5/23 at 100.00 N/R Moorhead Economic Development Authority, Minnesota, Multifamily Revenue Bonds, Eventide Senior Housing, Series 2006A, 5.150%, 6/01/29 2/16 at 100.00 N/R Owatonna, Minnesota, Housing and Health Care Revenue Bonds, Ecumen-Second Century & Owatonna Senior Living Project, Refunding Series 2014B, 4.500%, 9/01/44 (Mandatory put 9/01/24) 9/18 at 100.00 N/R Saint Paul Housing & Redevelopment Authority, Minnesota, Revenue Bonds, Rossy & Richard Shaller Family Sholom East Campus, Series 2007A, 5.250%, 10/01/42 10/17 at 100.00 N/R Saint Paul Housing and Redevelopment Authority Minnesota, Senior Housing and Health Care Revenue Bonds, Episcopal Homes Project, Series 2013, 5.125%, 5/01/48 5/23 at 100.00 N/R Saint Paul Housing and Redevelopment Authority, Minnesota, Nursing Home Revenue Bonds, Episcopal Homes of Minnesota, Series 2006, 5.630%, 10/01/33 4/17 at 100.00 N/R Saint Paul Housing and Redevelopment Authority, Minnesota, Senior Housing and Health Care Revenue Bonds, Episcopal Homes Project, Refunding Series 2012A, 5.150%, 11/01/42 No Opt. Call N/R Sauk Rapids, Minnesota, Health Care and Housing Facilities Revenue Bonds, Good Shepherd Luthran Home, Refunding Series 2013, 5.125%, 1/01/39 1/23 at 100.00 N/R Wayzata, Minnesota, Senior Housing Revenue Bonds, Folkestone Senior Living Community, Series 2012A, 6.000%, 5/01/47 5/19 at 102.00 N/R West St. Paul, Minnesota, Health Care Facilities Revenue Bonds, Walker Thompson Hill LLC Project, Series 2011A, 7.000%, 9/01/46 9/19 at 100.00 N/R Worthington, Minnesota, Housing Revenue Refunding Bonds, Meadows of Worthington Project, Series 2007A, 5.250%, 11/01/28 2/16 at 100.00 N/R Total Long-Term Care Materials – 3.0% (2.0% of Total Investments) Saint Paul Port Authority, Minnesota, Solid Waste Disposal Revenue Bonds, Gerdau Saint Paul Steel Mill Project, Series 2012-7, 4.500%, 10/01/37 (Alternative Minimum Tax) 10/22 at 100.00 BBB– Nuveen Investments 39 NMS Nuveen Minnesota Municipal Income Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General – 13.5% (9.1% of Total Investments) $ Burnsville Independent School District 191, Dakota and Scott Counties, Minnesota, General Obligation Bonds, Series 2008A, 4.750%, 2/01/24 2/18 at 100.00 Aa2 $ Circle Pines Independent School District 12, Centennial, Minnesota, General Obligation Bonds, School Building Series 2015A, 0.000%, 2/01/35 2/25 at 67.23 AA+ Cloquet Independent School District 94, Carlton and Sant Louis Counties, Minnesota, General Obligation Bonds, School Building Series 2015B, 4.000%, 2/01/36 2/25 at 100.00 Aa2 Hennepin County, Minnesota, General Obligation Bonds, Refunding Series 2008D, 5.000%, 12/01/25 12/16 at 100.00 AAA Hermantown Independent School District 700, Minnesota, General Obligation Bonds, School Building Series 2015A: 0.000%, 2/01/37 No Opt. Call Aa2 0.000%, 2/01/38 No Opt. Call Aa2 Independent School District 2310(Sibley East), Minnesota, General Obligation School Building Bonds, Series 2015A, 4.000%, 2/01/40 2/25 at 100.00 Aa2 Mankato Independent School District 77, Minnesota, General Obligation Bonds, School Building Series 2014A, 4.000%, 2/01/30 2/24 at 100.00 AA+ Minneapolis, Minnesota, Limited Tax Supported Development Revenue Bonds, Common Bond Fund Series 2007-2A, 5.125%, 6/01/22 (Alternative Minimum Tax) 6/17 at 100.00 A+ Saint Cloud Independent School District 742, Stearns County, Minnesota, General Obligation Bonds, Series 2015A, 3.125%, 2/01/34 2/25 at 100.00 Aa2 South Washington County Independent School District 833, Minnesota, General Obligation Bonds, Alternate Facilities Series 2014A, 3.500%, 2/01/27 2/24 at 100.00 Aa2 Wayzata Independent School District 284, Hennepin County, Minnesota, General Obligation Bonds, School Building Series 2014A, 3.500%, 2/01/31 2/23 at 100.00 AAA Total Tax Obligation/General Tax Obligation/Limited – 13.0% (8.8% of Total Investments) Anoka-Hennepin Independent School District 11, Minnesota, Certificates of Participation, Series 2015A, 4.000%, 2/01/41 2/23 at 100.00 A+ Duluth Independent School District 709, Minnesota, Certificates of Participation, Capital Appreciation Series 2012A, 0.000%, 2/01/28 – AGM Insured 2/22 at 77.70 Aa2 Minneapolis, Minnesota, Tax Increment Revenue Bonds, Grant Park Project, Refunding Series 2015, 4.000%, 3/01/30 3/23 at 100.00 N/R Minneapolis, Minnesota, Tax Increment Revenue Bonds, Ivy Tower Project, Series 2015, 5.000%, 3/01/29 3/24 at 100.00 N/R Minnesota Housing Finance Agency, Nonprofit Housing Bonds, State Appropriation Series 2011, 5.000%, 8/01/31 8/21 at 100.00 AA Moorhead, Minnesota, Golf Course Revenue Refunding Bonds, Series 1998B, 5.875%, 12/01/21 2/16 at 100.00 N/R Northeast Metropolitan Intermediate School District 916, White Bear Lake, Minnesota, Certificates of Participation, Series 2015A: 3.750%, 2/01/36 2/25 at 100.00 A1 4.000%, 2/01/42 (WI/DD, Settling 12/03/15) 2/25 at 100.00 A1 Saint Paul Housing and Redevelopment Authority, Minnesota, Multifamily Housing Revenue Bonds, 2700 University at Westgate Station, Series 2015B: 4.875%, 4/01/30 4/23 at 100.00 N/R 5.250%, 4/01/43 4/23 at 100.00 N/R Saint Paul Housing and Redevelopment Authority, Minnesota, Recreational Facility Lease Revenue Bonds, Jimmy Lee Recreational Center, Series 2008, 5.000%, 12/01/32 12/17 at 100.00 AA+ 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Saint Paul Housing and Redevelopment Authority, Minnesota, Upper Landing Project Tax Increment Revenue Refunding Bonds, Series 2012: $ 5.000%, 9/01/26 No Opt. Call N/R $ 5.000%, 3/01/29 No Opt. Call N/R Saint Paul, Minnesota, Sales Tax Revenue Bonds, Series 2014G, 3.750%, 11/01/33 11/24 at 100.00 A+ Washington County Housing and Redevelopment Authority, Minnesota, Municipal Facility Lease Revenue Bonds, Lower St. Croix Valley Fire Protection District Project, Series 2003, 5.125%, 2/01/24 2/16 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 1.3% (0.9% of Total Investments) Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Airport Revenue Bonds, Subordinate Lien Series 2010D, 4.000%, 1/01/23 (Alternative Minimum Tax) 1/20 at 100.00 A+ St Paul Housing and Redevelopment Authority, Minnesota, Parking Revenue Bonds, Parking Facilities Project, Refunding Series 2010A, 5.000%, 8/01/30 8/18 at 102.00 A+ Total Transportation U.S. Guaranteed – 10.9% (7.4% of Total Investments) (4) 85 Minneapolis, Minnesota, Health Care System Revenue Bonds, Fairview Health Services, Series 2008B, 6.500%, 11/15/38 (Pre-refunded 11/15/18) – AGC Insured 11/18 at 100.00 AA (4) Minneapolis, Minnesota, Health Care System Revenue Bonds, Fairview Hospital and Healthcare Services, Series 2008A, 6.625%, 11/15/28 (Pre-refunded 11/15/18) 11/18 at 100.00 A+ (4) Minneapolis, Minnesota, Revenue Bonds, National Marrow Donor Program Project, Series 2010, 4.250%, 8/01/20 (Pre-refunded 8/01/18) 8/18 at 100.00 BBB+ (4) 65 Minnesota State, General Obligation Bonds, Series 2007, 5.000%, 8/01/25 (Pre-refunded 8/01/17) 8/17 at 100.00 N/R (4) Pine County Housing and Redevelopment Authority, Minnesota, Public Project Revenue Bonds, Series 2005A, 5.000%, 2/01/31 (Pre-refunded 2/01/16) 2/16 at 100.00 AA– (4) Saint Louis Park, Minnesota, Health Care Facilities Revenue Bonds, Park Nicollet Health Services, Refunding Series 2009, 5.750%, 7/01/39 (Pre-refunded 7/01/19) 7/19 at 100.00 Aaa Saint Paul Housing and Redevelopment Authority, Minnesota, Health Care Facility Revenue Bonds, HealthPartners Obligated Group, Series 2006, 5.250%, 5/15/36 (Pre-refunded 11/15/16) 11/16 at 100.00 Aaa Total U.S. Guaranteed Utilities – 18.2% (12.3% of Total Investments) Minnesota Municipal Power Agency, Electric Revenue Bonds, Refunding Series 2014A, 4.000%, 10/01/33 10/24 at 100.00 A2 Northern Municipal Power Agency, Minnesota, Electric System Revenue Bonds, Refunding Series 2008A: 5.000%, 1/01/18 – AGC Insured No Opt. Call AA 5.000%, 1/01/20 – AGC Insured 1/18 at 100.00 AA 5.000%, 1/01/21 – AGC Insured 1/18 at 100.00 AA Southern Minnesota Municipal Power Agency, Power Supply System Revenue Bonds, Series 1994A: 0.000%, 1/01/19 – NPFG Insured No Opt. Call AA– 0.000%, 1/01/23 – NPFG Insured No Opt. Call AA– 0.000%, 1/01/24 – NPFG Insured No Opt. Call AA– 0.000%, 1/01/26 – NPFG Insured No Opt. Call AA– 40 0.000%, 1/01/27 – NPFG Insured No Opt. Call AA– Western Minnesota Municipal Power Agency, Power Supply Revenue Bonds, Series 2014A, 4.000%, 1/01/40 1/24 at 100.00 Aa3 Total Utilities Nuveen Investments 41 NMS Nuveen Minnesota Municipal Income Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 5.1% (3.4% of Total Investments) Buffalo, Minnesota, Water and Sewer Revenue Bonds, Series 2009B: $ 0.000%, 10/01/21 4/19 at 89.45 AA+ $ 0.000%, 10/01/22 4/19 at 85.14 AA+ 0.000%, 10/01/23 4/19 at 80.85 AA+ Total Water and Sewer $ Total Long-Term Investments (cost $119,400,700) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (50.9)% (5) ) Other Assets Less Liabilities – 2.8% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 34.4%. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. See accompanying notes to financial statements. 42 Nuveen Investments NOM Nuveen Missouri Premium Income Municipal Fund Portfolio of Investments November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 163.0% (100.0% of Total Investments) MUNICIPAL BONDS – 163.0% (100.0% of Total Investments) Consumer Staples – 3.9% (2.4% of Total Investments) $ Missouri Development Finance Board, Solid Waste Disposal Revenue Bonds, Procter and Gamble Inc., Series 1999, 5.200%, 3/15/29 (Alternative Minimum Tax) No Opt. Call AA– $ Education and Civic Organizations – 23.3% (14.3% of Total Investments) Curators of the University of Missouri, System Facilities Revenue Bonds, Refunding Series 2014A, 4.000%, 11/01/33 11/24 at 100.00 AA+ Lincoln University, Missouri, Auxiliary System Revenue Bonds, Series 2007, 5.125%, 6/01/37 – AGC Insured 6/17 at 100.00 AA Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, Kansas City University of Medicine and Biosciences, Series 2013A, 5.000%, 6/01/33 6/23 at 100.00 A1 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, Saint Louis College of Pharmacy, Series 2013, 5.500%, 5/01/43 5/23 at 100.00 BBB+ Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, Southwest Baptist University Project, Series 2012, 5.000%, 10/01/33 10/22 at 100.00 BBB– Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, University of Central Missouri, Series 2013C2, 5.000%, 10/01/34 10/23 at 100.00 A Missouri Health and Educational Facilities Authority, Revenue Bonds, A.T. Still University of Health Sciences, Series 2011, 5.250%, 10/01/41 10/21 at 100.00 A– Missouri Health and Educational Facilities Authority, Revenue Bonds, A.T. Still University of Health Sciences, Series 2014, 5.000%, 10/01/39 10/23 at 100.00 A– Missouri Health and Educational Facilities Authority, Revenue Bonds, Rockhurst University, Series 2011A, 6.500%, 10/01/35 10/18 at 103.00 BBB– Missouri Health and Educational Facilities Authority, Revenue Bonds, Saint Louis University, Series 2015A, 4.000%, 10/01/42 (WI/DD, Settling 12/01/15) 10/25 at 100.00 AA– Missouri Health and Educational Facilities Authority, Revenue Bonds, Washington University, Series 2011B, 5.000%, 11/15/37 11/21 at 100.00 AAA Missouri Health and Educational Facilities Authority, Revenue Bonds, Webster University, Series 2011, 5.000%, 4/01/36 4/21 at 100.00 A2 Total Education and Civic Organizations Health Care – 37.2% (22.8% of Total Investments) Cape Girardeau County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Saint Francis Medical Center, Series 2009A, 5.750%, 6/01/39 6/19 at 100.00 AA– Cape Girardeau County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Southeast Missouri Hospital Association, Series 2007: 5.000%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/36 6/17 at 100.00 B Cass County, Missouri, Hospital Revenue Bonds, Series 2007, 5.625%, 5/01/38 11/16 at 100.00 BBB– Clinton County Industrial Development Authority, Missouri, Revenue Bonds, Cameron Regional Medical Center, Series 2007, 5.000%, 12/01/37 12/17 at 100.00 N/R Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman Health System, Series 2011, 5.500%, 2/15/31 2/21 at 100.00 BBB+ Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman Health System, Series 2015, 5.000%, 2/15/35 2/24 at 100.00 BBB+ Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, BJC Health System, Series 2015A, 4.000%, 1/01/45 No Opt. Call AA Nuveen Investments 43 NOM Nuveen Missouri Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, Capital Region Medical Center, Series 2011, 5.000%, 11/01/27 11/20 at 100.00 A3 $ Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, Series 2013A, 5.000%, 11/15/44 11/23 at 100.00 A2 Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, Series 2015A, 5.000%, 11/15/32 11/25 at 100.00 A2 Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, Heartland Regional Medical Center, Series 2012, 5.000%, 2/15/37 2/22 at 100.00 A1 Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, Mercy Health, Series 2012, 4.000%, 11/15/42 No Opt. Call AA– Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, Saint Luke's Episcopal and Presbyterian Hospitals, Series 2011, 5.000%, 12/01/25 12/21 at 100.00 A+ Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, SSM Health Care, Series 2014A, 5.000%, 6/01/31 6/24 at 100.00 AA– Missouri Health and Educational Facilities Authority, Health Facility Revenue Bonds, Saint Luke's Health System, Series 2010A, 5.000%, 11/15/30 11/20 at 100.00 A+ Saline County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, John Fitzgibbon Memorial Hospital Inc., Series 2010, 5.600%, 12/01/28 12/20 at 100.00 BBB– St. Louis County Industrial Development Authority, Missouri, Healthcare Facilities Revenue Bonds, Ranken-Jordan Project, Refunding Series 2007, 5.000%, 11/15/27 11/16 at 100.00 N/R Total Health Care Housing/Single Family – 0.7% (0.4% of Total Investments) Missouri Housing Development Commission, Single Family Mortgage Revenue Bonds, Homeownership Loan Program, Series 2007A-1, 4.700%, 9/01/27 (Alternative Minimum Tax) 9/16 at 100.00 AA+ 70 Missouri Housing Development Commission, Single Family Mortgage Revenue Bonds, Homeownership Loan Program, Series 2007C-1, 4.800%, 9/01/38 (Alternative Minimum Tax) 3/17 at 100.00 AA+ Total Housing/Single Family Long-Term Care – 13.9% (8.5% of Total Investments) Bridgeton Industrial Development Authority, Missouri, Senior Housing Revenue Bonds, The Sarah Community Project, Series 2013, 4.500%, 5/01/28 5/18 at 100.00 N/R Joplin Industrial Development Authority, Missouri, Revenue Bonds, Christian Homes Inc., Series 2007F, 5.750%, 5/15/31 5/17 at 100.00 BBB– Lees Summit Industrial Development Authority, Missouri, Revenue Bonds, John Knox Village Obligated Group, Series 2007A, 5.125%, 8/15/32 8/17 at 100.00 BBB– Lees Summit Industrial Development Authority, Missouri, Revenue Bonds, John Knox Village Obligated Group, Series 2014A, 5.250%, 8/15/39 No Opt. Call BBB– Missouri Health and Educational Facilities Authority, Revenue Bonds, Lutheran Senior Services Projects, Series 2011, 6.000%, 2/01/41 2/21 at 100.00 BBB+ Missouri Health and Educational Facilities Authority, Revenue Bonds, Lutheran Senior Services Projects, Series 2014A: 5.000%, 2/01/35 2/24 at 100.00 BBB+ 5.000%, 2/01/44 2/24 at 100.00 BBB+ St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village of Chesterfield, Series 2012, 5.000%, 9/01/42 No Opt. Call BBB– St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village of Sunset Hills, Series 2012: 5.000%, 9/01/32 No Opt. Call A– 5.000%, 9/01/42 9/22 at 100.00 A– St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village of Sunset Hills, Series 2013A, 5.875%, 9/01/43 9/23 at 100.00 A– 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care (continued) $ St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village of West County, Series 2007A, 5.500%, 9/01/28 9/17 at 100.00 BBB– $ St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Saint Andrew's Resources for Seniors, Series 2015A, 5.125%, 12/01/45 12/25 at 100.00 N/R Total Long-Term Care Tax Obligation/General – 12.5% (7.7% of Total Investments) Branson Reorganized School District R-4, Taney County, Missouri, General Obligation Bonds, School Building Series 2012, 4.375%, 3/01/32 3/22 at 100.00 A+ Fort Zumwalt School District, Callaway County, Missouri, General Obligation Bonds, Refunding & Improvement Series 2015, 4.000%, 3/01/32 3/24 at 100.00 AA+ Independence School District, Jackson County, Missouri, General Obligation Bonds, Series 2010, 5.000%, 3/01/27 3/20 at 100.00 AA+ Jackson County Reorganized School District 4, Blue Springs, Missouri, General Obligation Bonds, School Building Series 2013A, 5.000%, 3/01/31 3/21 at 100.00 AA Missouri School Boards Association, Lease Participation Certificates, Clay County School District 53 Liberty, Series 2007, 5.250%, 3/01/27 – AGM Insured 3/17 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 24.4% (15.0% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales Tax Appropriation Bonds, Refunding Combined Lien Series 2013A, 5.000%, 10/01/33 10/22 at 100.00 AA+ Blue Springs, Missouri, Special Obligation Tax Increment Bonds, Adams Farm Project, Special Districts Refunding & Improvement Series 2015A, 4.750%, 6/01/30 6/24 at 100.00 N/R Excelsior Springs Community Center, Missouri, Sales Tax Revenue Bonds, Series 2014, 4.000%, 3/01/27 – AGM Insured 3/23 at 100.00 AA Fulton, Missouri, Tax Increment Revenue Bonds, Fulton Commons Redevelopment Project, Series 2006, 5.000%, 6/01/28 6/16 at 100.00 N/R Government of Guam, Business Privilege Tax Bonds, Series 2012B-1, 5.000%, 1/01/42 Howard Bend Levee District, St. Louis County, Missouri, Levee District Improvement Bonds, Series 2013B: 1/22 at 100.00 A 4.875%, 3/01/33 3/23 at 100.00 BBB+ 5.000%, 3/01/38 3/23 at 100.00 BBB+ Jackson County, Missouri, Special Obligation Bonds, Truman Medical Center Project, Series 2011B, 4.350%, 12/01/23 12/21 at 100.00 Aa3 Kansas City Industrial Development Authority, Missouri, Downtown Redevelopment District Revenue Bonds, Series 2011A, 5.000%, 9/01/32 9/21 at 100.00 AA– Kansas City Tax Increment Financing Commission, Missouri, Tax Increment Revenue Bonds, Briarcliff West Project, Series 2006A, 5.400%, 6/01/24 6/16 at 100.00 N/R Kansas City, Missouri, Special Obligation Bonds, Downtown Redevelopment District, Series 2014C, 5.000%, 9/01/33 9/23 at 100.00 AA– Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, City of Branson – Branson Landing Project, Series 2015A, 4.000%, 6/01/34 6/23 at 100.00 A Monarch-Chesterfield Levee District, Saint Louis County, Missouri, Levee District Improvement Bonds, Series 1999, 5.750%, 3/01/19 – NPFG Insured 3/16 at 100.00 AA– Osage Beach, Missouri, Tax Increment Revenue Bonds, Prewitts Point Transportation Development District, Series 2006, 5.000%, 5/01/23 2/16 at 100.00 N/R Plaza at Noah's Ark Community Improvement District, Saint Charles, Missouri, Tax Increment and Improvement District Revenue Bonds, Series 2015, 5.000%, 5/01/30 5/21 at 100.00 N/R Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– Nuveen Investments 45 NOM Nuveen Missouri Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Saint Louis County Industrial Development Authority, Missouri, Sales Tax Revenue Bonds, Chesterfield Blue Valley Community Improvement District Project, Series 2014A, 5.250%, 7/01/44 7/24 at 100.00 N/R $ Springfield, Missouri, Special Obligation Bonds, Sewer System Improvements Project, Series 2015, 4.000%, 4/01/35 4/25 at 100.00 Aa2 St. Joseph Industrial Development Authority, Missouri, Tax Increment Bonds, Shoppes at North Village Project, Series 2005A: 5.375%, 11/01/24 2/16 at 100.00 N/R 5.500%, 11/01/27 2/16 at 100.00 N/R St. Joseph Industrial Development Authority, Missouri, Tax Increment Bonds, Shoppes at North Village Project, Series 2005B, 5.500%, 11/01/27 2/16 at 100.00 N/R Total Tax Obligation/Limited Transportation – 12.7% (7.8% of Total Investments) Guam International Airport Authority, Revenue Bonds, Series 2013B, 5.500%, 10/01/33 – AGM Insured 10/23 at 100.00 AA Saint Louis, Missouri, Airport Revenue Bonds, Lambert-St. Louis International Airport, Series 2005, 5.500%, 7/01/18 – NPFG Insured No Opt. Call AA– Saint Louis, Missouri, Airport Revenue Bonds, Lambert-St. Louis International Airport, Series 2007A, 5.000%, 7/01/21 – AGM Insured 7/17 at 100.00 AA Total Transportation U.S. Guaranteed – 11.1% (6.8% of Total Investments) (4) Carroll County Public Water Supply District 1, Missouri, Water System Revenue Bonds, Refunding Series 2009, 6.000%, 3/01/39 (Pre-refunded 3/01/18) 3/18 at 100.00 A– (4) Metropolitan St. Louis Sewerage District, Missouri, Wastewater System Revenue Bonds, Series 2006C, 5.000%, 5/01/36 (Pre-refunded 5/01/17) – NPFG Insured 5/17 at 100.00 AAA Missouri Joint Municipal Electric Utility Commission, Power Project Revenue Bonds, Iatan 2 Project Series 2006A, 4.125%, 1/01/21 (Pre-refunded 1/01/16) – AMBAC Insured 1/16 at 100.00 A2 (4) Missouri Joint Municipal Electric Utility Commission, Power Project Revenue Bonds, Plum Point Project, Series 2006, 5.000%, 1/01/34 (Pre-refunded 1/01/16) – NPFG Insured 1/16 at 100.00 AA– (4) Springfield Public Building Corporation, Missouri, Lease Revenue Bonds, Jordan Valley Park Projects, Series 2000A, 6.125%, 6/01/21 – AMBAC Insured (ETM) 2/16 at 100.00 N/R (4) St. Louis County, Missouri, GNMA Collateralized Mortgage Revenue Bonds, Series 1993D, 5.650%, 7/01/20 (Alternative Minimum Tax) (ETM) No Opt. Call AA+ (4) Total U.S. Guaranteed Utilities – 14.7% (9.0% of Total Investments) Missouri Environmental Improvement and Energy Resources Authority, Water Facility Revenue Bonds, Missouri-American Water Company, Series 2006, 4.600%, 12/01/36 – BHAC Insured (Alternative Minimum Tax) (UB) (5) 12/16 at 100.00 AA+ Missouri Joint Municipal Electric Utility Commission, Power Project Revenue Bonds, Plum Point Project, Refunding Series 2014A, 5.000%, 1/01/32 1/25 at 100.00 A Missouri Joint Municipal Electric Utility Commission, Power Project Revenue Bonds, Plum Point Project, Refunding Series 2015A, 4.000%, 1/01/35 (WI/DD, Settling 12/17/15) 1/26 at 100.00 A Missouri Joint Municipal Electric Utility Commission, Power Supply System Revenue Bonds, MoPEP Facilities, Series 2012: 5.000%, 1/01/32 1/21 at 100.00 A2 5.000%, 1/01/37 1/21 at 100.00 A2 Total Utilities 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 8.6% (5.3% of Total Investments) $ Metropolitan St. Louis Sewerage District, Missouri, Wastewater System Revenue Bonds, Series 2012A, 5.000%, 5/01/42 5/22 at 100.00 AAA $ Missouri Environmental Improvement and Energy Resources Authority, Water Facility Revenue Bonds, Tri-County Water Authority, Series 2015, 5.000%, 1/01/40 1/25 at 100.00 Aa3 Total Water and Sewer $ Total Long-Term Investments (cost $50,160,355) Floating Rate Obligations – (6.8)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (54.9)% (6) ) Other Assets Less Liabilities – (1.3)% ) Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.7%. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. See accompanying notes to financial statements. Nuveen Investments 47 NNC Nuveen North Carolina Premium Income Municipal Fund Portfolio of Investments November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 148.3% (100.0% of Total Investments) MUNICIPAL BONDS – 148.3% (100.0% of Total Investments) Education and Civic Organizations – 21.7% (14.6% of Total Investments) $ 30 Appalachian State University, North Carolina, Revenue Bonds, Series 2005, 5.250%, 7/15/17 – NPFG Insured No Opt. Call Aa3 $ Board of Governors of the University of North Carolina, Winston-Salem State University General Revenue Bonds, Series 2013: 5.000%, 4/01/33 4/22 at 100.00 A– 5.125%, 4/01/43 4/22 at 100.00 A– East Carolina University, North Carolina, General Revenue Bonds, Series 2014A, 5.000%, 10/01/41 10/23 at 100.00 Aa2 Fayetteville State University, North Carolina, Limited Obligation Revenue Bonds, Student Housing Project, Series 2011, 5.000%, 4/01/43 – AGM Insured 4/21 at 100.00 AA North Carolina Capital Facilities Finance Agency, General Revenue Bonds, Duke University, Series 2009B, 5.000%, 10/01/38 4/19 at 100.00 AA+ North Carolina Capital Facilities Finance Agency, Revenue Bonds, Davidson College, Series 2014: 5.000%, 3/01/26 3/22 at 100.00 AA+ 5.000%, 3/01/28 3/22 at 100.00 AA+ 5.000%, 3/01/29 3/22 at 100.00 AA+ 5.000%, 3/01/32 3/22 at 100.00 AA+ 5.000%, 3/01/45 3/22 at 100.00 AA+ North Carolina Capital Facilities Finance Agency, Revenue Bonds, Duke University Project, Series 2015 A, 5.000%, 10/01/55 10/25 at 100.00 AA+ North Carolina Capital Facilities Finance Agency, Revenue Bonds, Johnson & Wales University, Series 2013A: 5.000%, 4/01/32 4/23 at 100.00 A2 5.000%, 4/01/33 4/23 at 100.00 A2 North Carolina Capital Facilities Finance Agency, Revenue Bonds, The Methodist University, Series 2012, 5.000%, 3/01/34 3/22 at 100.00 BBB North Carolina State University at Raleigh, General Revenue Bonds, Series 2013A, 5.000%, 10/01/42 10/23 at 100.00 Aa1 University of North Carolina System, Pooled Revenue Bonds, Series 2005A, 5.000%, 4/01/22 – AMBAC Insured 2/16 at 100.00 A University of North Carolina, Chapel Hill, System Net Revenue Bonds, Series 2007, 5.000%, 12/01/36 12/17 at 100.00 AAA University of North Carolina, Charlotte, General Revenue Bonds, Refunding Series 2015, 5.000%, 4/01/45 4/25 at 100.00 Aa3 University of North Carolina, Charlotte, General Revenue Bonds, Series 2014: 5.000%, 4/01/32 4/24 at 100.00 Aa3 5.000%, 4/01/33 4/24 at 100.00 Aa3 5.000%, 4/01/35 4/24 at 100.00 Aa3 University of North Carolina, Greensboro, General Revenue Bonds, Series 2014A: 5.000%, 4/01/32 4/24 at 100.00 Aa3 5.000%, 4/01/39 4/24 at 100.00 Aa3 University of North Carolina, System Pooled Revenue Bonds, Series 2009C: 5.250%, 10/01/28 10/19 at 100.00 A3 5.375%, 10/01/29 10/19 at 100.00 A3 Western Carolina University, North Carolina, General Revenue Bonds, Refunding Series 2015A, 5.000%, 10/01/45 No Opt. Call Aa3 Total Education and Civic Organizations 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care – 25.3% (17.1% of Total Investments) $ Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Refunding Series 2009A, 5.250%, 1/15/39 1/19 at 100.00 AA– $ Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Refunding Series 2012A, 5.000%, 1/15/43 1/22 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Series 2008A, 5.000%, 1/15/47 1/18 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Series 2011A, 5.250%, 1/15/42 1/21 at 100.00 AA– Nash Health Care Systems, North Carolina, Health Care Facilities Revenue Bonds, Series 2012, 5.000%, 11/01/41 5/22 at 100.00 A– New Hanover County, North Carolina, Hospital Revenue Bonds, New Hanover Regional Medical Center, Refunding Series 2013, 5.000%, 10/01/26 10/23 at 100.00 A+ New Hanover County, North Carolina, Hospital Revenue Bonds, New Hanover Regional Medical Center, Series 2006B, 5.125%, 10/01/31 – AGM Insured 10/19 at 100.00 AA North Carolina Medical Care Commission Health Care Facilities Revenue Bonds Novant Health Inc., Series 2010A: 5.250%, 11/01/40 11/20 at 100.00 AA– 5.000%, 11/01/43 11/20 at 100.00 AA– North Carolina Medical Care Commission, Health Care Facilities Refunding Revenue Bonds, Blue Ridge HealthCare, Series 2010A, 5.000%, 1/01/36 1/20 at 100.00 A North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Appalachian Regional HealthCare System, Series 2011A, 6.500%, 7/01/31 7/21 at 100.00 BBB+ North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Duke University Health System, Series 2012A, 5.000%, 6/01/42 6/22 at 100.00 AA North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, FirstHealth of the Carolinas Project, Refunding Series 2012A, 4.000%, 10/01/39 10/17 at 100.00 AA North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Rex Healthcare, Series 2015A, 5.000%, 7/01/44 7/25 at 100.00 AA– North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Wake Forest Baptist Obligated Group, Series 2012A, 5.000%, 12/01/45 No Opt. Call A North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, Cape Fear Valley Health System, Series 2012A, 5.000%, 10/01/27 No Opt. Call A– North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, WakeMed, Series 2012A, 5.000%, 10/01/27 10/22 at 100.00 AA– North Carolina Medical Care Commission, Hospital Revenue Bonds, Southeastern Regional Medical Center, Refunding Series 2012, 5.000%, 6/01/32 6/22 at 100.00 A North Carolina Medical Care Commission, Revenue Bonds, Blue Ridge Healthcare System, Series 2005, 5.000%, 1/01/33 – FGIC Insured 2/16 at 100.00 AA– Northern Hospital District Surry County, North Carolina, Health Care Facilities Revenue Bonds, Series 2008, 6.250%, 10/01/38 4/18 at 100.00 BBB Onslow County Hospital Authority, North Carolina, FHA Insured Mortgage Revenue Bonds, Onslow Memorial Hospital Project, Series 2006, 5.000%, 4/01/31 – NPFG Insured 10/16 at 100.00 AA– Total Health Care Housing/Multifamily – 1.2% (0.8% of Total Investments) Mecklenburg County, North Carolina, FNMA Multifamily Housing Revenue Bonds, Little Rock Apartments, Series 2003: 5.150%, 1/01/22 (Alternative Minimum Tax) 7/18 at 100.00 N/R 5.375%, 1/01/36 (Alternative Minimum Tax) 7/18 at 100.00 N/R Total Housing/Multifamily Nuveen Investments 49 NNC Nuveen North Carolina Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 1.9% (1.3% of Total Investments) $ North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, Series 2007-29A, 4.800%, 7/01/33 (Alternative Minimum Tax) 1/17 at 100.00 AA $ North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, Series 2011-1, 4.500%, 1/01/28 1/21 at 100.00 AA North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, Series 25-A, 4.900%, 7/01/37 (Alternative Minimum Tax) 7/16 at 100.00 AA Total Housing/Single Family Long-Term Care – 1.1% (0.7% of Total Investments) North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Presbyterian Homes, Series 2006: 5.400%, 10/01/27 10/16 at 100.00 N/R 5.500%, 10/01/31 10/16 at 100.00 N/R North Carolina Medical Care Commission, Revenue Bonds, United Methodist Retirement Homes Inc., Refunding Series 2013A, 5.000%, 10/01/33 10/23 at 100.00 N/R Total Long-Term Care Materials – 0.6% (0.4% of Total Investments) Columbus County Industrial Facilities and Pollution Control Financing Authority, North Carolina, Environmental Improvement Revenue Bonds, International Paper Company Project, Series 2007A, 4.625%, 3/01/27 3/17 at 100.00 BBB Tax Obligation/General – 5.8% (3.9% of Total Investments) Catawba County, North Carolina, General Obligation Bonds, Limited Obligation Series 2014A: 5.000%, 6/01/30 6/24 at 100.00 Aa2 5.000%, 6/01/31 6/24 at 100.00 Aa2 Durham, North Carolina, General Obligation Bonds, Refunding Series 2015, 5.000%, 10/01/26 No Opt. Call AAA Durham, North Carolina, General Obligation Bonds, Series 2007: 5.000%, 4/01/21 4/17 at 100.00 AAA 5.000%, 4/01/22 4/17 at 100.00 AAA Forsyth County, North Carolina, General Obligation Bonds, Limited Obligation Series 2009, 5.000%, 4/01/30 4/20 at 100.00 AA+ Wake County, North Carolina, Limited Obligation Bonds, Series 2010, 5.000%, 1/01/37 1/20 at 100.00 AA+ Total Tax Obligation/General Tax Obligation/Limited – 18.7% (12.6% of Total Investments) Buncombe County, North Carolina, Limited Obligation Bonds, Series 2014A: 5.000%, 6/01/33 6/24 at 100.00 AA+ 5.000%, 6/01/34 6/24 at 100.00 AA+ Charlotte, North Carolina, Certificates of Participation, Transit Projects Phase 2, Refunding Series 2008A, 5.000%, 6/01/33 6/18 at 100.00 AA+ Charlotte, North Carolina, Storm Water Fee Revenue Bonds, Refunding Series 2014, 5.000%, 12/01/39 12/24 at 100.00 AAA Dare County, North Carolina, Installment Purchase Contract, Limited Obligation Series 2012B, 5.000%, 6/01/28 6/22 at 100.00 AA– Harnett County, North Carolina, Certificates of Participation, Series 2009: 5.000%, 6/01/28 – AGC Insured 6/19 at 100.00 AA 5.000%, 6/01/29 – AGC Insured 6/19 at 100.00 AA Henderson County, North Carolina, Limited Obligation Bonds, Series 2015, 5.000%, 10/01/31 10/25 at 100.00 Aa3 Hillsborough, North Carolina, Special Assessment Revenue Bonds, Series 2013, 7.750%, 2/01/24 2/23 at 100.00 N/R 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Jacksonville Public Facilities Corporation, North Carolina, Limited Obligation Bonds, Series 2012: $ 5.000%, 4/01/29 4/22 at 100.00 A1 $ 5.000%, 4/01/30 4/22 at 100.00 A1 5.000%, 4/01/31 4/22 at 100.00 A1 5.000%, 4/01/32 4/22 at 100.00 A1 North Carolina State, Limited Obligation Bonds, Refunding Series 2014C: 5.000%, 5/01/24 No Opt. Call AA+ 5.000%, 5/01/25 5/24 at 100.00 AA+ North Carolina Turnpike Authority, Monroe Connector System State Appropriation Bonds, Series 2011, 5.000%, 7/01/41 7/21 at 100.00 AA Raleigh, North Carolina, Certificates of Participation, Series 2007, 5.000%, 2/01/27 2/17 at 100.00 AA+ Raleigh, North Carolina, Limited Obligation Bonds, Series 2013, 5.000%, 10/01/33 10/23 at 100.00 AA+ Raleigh, North Carolina, Limited Obligation Bonds, Series 2014A: 5.000%, 10/01/25 10/24 at 100.00 AA+ 5.000%, 10/01/26 10/24 at 100.00 AA+ Wilmington, North Carolina, Certificates of Participation, Series 2008A, 5.000%, 6/01/29 6/18 at 100.00 AA+ Wilson County, North Carolina, Certificates of Participation, School Facilities Project, Series 2007, 5.000%, 4/01/25 – AMBAC Insured 4/17 at 100.00 Aa3 Total Tax Obligation/Limited Transportation – 23.0% (15.5% of Total Investments) Charlotte, North Carolina, Airport Revenue Bonds, Charlotte Douglas International Refunding Series 2010A, 5.000%, 7/01/39 7/20 at 100.00 Aa3 10 Charlotte, North Carolina, Airport Revenue Bonds, Charlotte Douglas International Refunding Series 2010B, 5.375%, 7/01/28 (Alternative Minimum Tax) 7/20 at 100.00 Aa3 Charlotte, North Carolina, Airport Revenue Bonds, Charlotte Douglas International, Refunding Series 2014A: 5.000%, 7/01/27 7/24 at 100.00 Aa3 5.000%, 7/01/28 7/24 at 100.00 Aa3 Charlotte, North Carolina, Airport Revenue Bonds, Charlotte Douglas International, Series 2010B, 5.000%, 7/01/36 (Alternative Minimum Tax) 7/21 at 100.00 Aa3 Charlotte, North Carolina, Airport Revenue Bonds, Refunding Series 2011A, 5.000%, 7/01/41 No Opt. Call Aa3 North Carolina Department of Transportation, Private Activity Revenue Bonds, I-77 Hot Lanes Project, Series 2015, 5.000%, 6/30/54 (Alternative Minimum Tax) 6/25 at 100.00 BBB– North Carolina State Ports Authority, Port Facilities Revenue Bonds, Senior Lien Series 2010A, 5.250%, 2/01/40 2/20 at 100.00 A3 North Carolina State Ports Authority, Port Facilities Revenue Bonds, Senior Lien Series 2010B, 5.000%, 2/01/29 2/20 at 100.00 A3 North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A: 5.000%, 1/01/21 – AGC Insured 1/19 at 100.00 AA 5.375%, 1/01/26 – AGC Insured 1/19 at 100.00 AA 5.500%, 1/01/29 – AGC Insured 1/19 at 100.00 AA 5.750%, 1/01/39 – AGC Insured 1/19 at 100.00 AA North Carolina Turnpike Authority, Triangle Expressway System Senior Lien Revenue Bonds, Series 2009B: 0.000%, 1/01/31 – AGC Insured No Opt. Call AA 0.000%, 1/01/33 – AGC Insured No Opt. Call AA 0.000%, 1/01/34 – AGC Insured No Opt. Call AA 0.000%, 1/01/35 – AGC Insured No Opt. Call AA 0.000%, 1/01/37 – AGC Insured No Opt. Call AA 0.000%, 1/01/38 – AGC Insured No Opt. Call AA Nuveen Investments 51 NNC Nuveen North Carolina Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) Raleigh Durham Airport Authority, North Carolina, Airport Revenue Bonds, Refunding Series 2010A: $ 5.000%, 5/01/26 No Opt. Call Aa3 $ 5.000%, 5/01/36 5/20 at 100.00 Aa3 Raleigh Durham Airport Authority, North Carolina, Airport Revenue Bonds, Series 2007, 5.000%, 5/01/37 – FGIC Insured (Alternative Minimum Tax) 5/17 at 100.00 AA+ Total Transportation U.S. Guaranteed – 21.5% (14.5% of Total Investments) (4) Albemarle Hospital Authority, North Carolina, Health Care Facilities Revenue Bonds, Series 2007: 5.250%, 10/01/27 (Pre-refunded 10/01/17) 10/17 at 100.00 N/R (4) 5.250%, 10/01/38 (Pre-refunded 10/01/17) 10/17 at 100.00 N/R (4) Brunswick County, North Carolina, Enterprise System Revenue Bonds, Series 2008A, 5.000%, 4/01/31 (Pre-refunded 4/01/18) – AGM Insured 4/18 at 100.00 AA (4) Craven County, North Carolina, Certificates of Participation, Series 2007: 5.000%, 6/01/23 (Pre-refunded 6/01/17) – NPFG Insured 6/17 at 100.00 AA– (4) 5.000%, 6/01/27 (Pre-refunded 6/01/17) – NPFG Insured 6/17 at 100.00 AA– (4) Johnston Memorial Hospital Authority, North Carolina, Mortgage Revenue Bonds, Johnston Memorial Hospital Project, Series 2008A, 5.250%, 10/01/36 (Pre-refunded 4/01/18) – AGM Insured 4/18 at 100.00 AA (4) Mecklenburg County, North Carolina, Certificates of Participation, Series 2009A, 5.000%, 2/01/27 (Pre-refunded 2/01/19) 2/19 at 100.00 AA+ (4) North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Refunding Series 1993B: 6.000%, 1/01/22 (ETM) No Opt. Call AAA 6.000%, 1/01/22 – FGIC Insured (ETM) No Opt. Call A3 (4) North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2005, 5.250%, 1/01/20 (Pre-refunded 1/01/16) – AMBAC Insured 1/16 at 100.00 AAA North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2009B, 5.000%, 1/01/26 (Pre-refunded 1/01/19) 1/19 at 100.00 AAA North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2012A, 5.000%, 1/01/25 (Pre-refunded 7/01/22) 7/22 at 100.00 AAA North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Cleveland County Healthcare System, Refunding Series 2011A, 5.750%, 1/01/35 (Pre-refunded 1/01/21) 1/21 at 100.00 N/R (4) North Carolina Medical Care Commission, Hospital Revenue Bonds, Wilson Medical Center, Series 2007: 5.000%, 11/01/20 (Pre-refunded 11/01/17) 11/17 at 100.00 N/R (4) 5.000%, 11/01/27 (Pre-refunded 11/01/17) 11/17 at 100.00 N/R (4) North Carolina Medical Care Commission, Revenue Bonds, Pines at Davidson, Series 2006A, 5.000%, 1/01/36 (Pre-refunded 1/01/16) 1/16 at 100.00 N/R (4) North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 1986, 5.000%, 1/01/20 (ETM) No Opt. Call Aaa North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 2012B, 5.000%, 1/01/21 (ETM) No Opt. Call AAA Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2009: 6.000%, 6/01/34 (Pre-refunded 6/01/19) – AGC Insured 6/19 at 100.00 AA (4) 6.000%, 6/01/36 (Pre-refunded 6/01/19) – AGC Insured 6/19 at 100.00 AA (4) Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Series 2006A, 5.000%, 3/01/36 (Pre-refunded 3/01/16) 3/16 at 100.00 AAA Rutherford County, North Carolina, Certificates of Participation, Series 2007, 5.000%, 12/01/27 (Pre-refunded 12/01/17) – AGM Insured 12/17 at 100.00 AA (4) Sampson County, North Carolina, Certificates of Participation, Series 2006, 5.000%, 6/01/34 (Pre-refunded 6/01/17) – AGM Insured 6/17 at 100.00 AA (4) 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) University of North Carolina Wilmington, Certificates of Participation, Student Housing Project Revenue Bonds, Series 2006: $ 5.000%, 6/01/21 (Pre-refunded 6/01/16) – FGIC Insured 6/16 at 100.00 AA– (4) $ 5.000%, 6/01/23 (Pre-refunded 6/01/16) – FGIC Insured 6/16 at 100.00 AA– (4) 5.000%, 6/01/24 (Pre-refunded 6/01/16) – FGIC Insured 6/16 at 100.00 AA– (4) Total U.S. Guaranteed Utilities – 3.3% (2.3% of Total Investments) North Carolina Capital Facilities Financing Agency, Solid Waste Disposal Revenue Bond, Duke Energy Carolinas Project, Refunding Series 2008B, 4.625%, 11/01/40 11/20 at 100.00 Aa2 North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Refunding Series 2009A, 5.000%, 1/01/30 1/19 at 100.00 A North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Refunding Series 2015A, 5.000%, 1/01/32 1/26 at 100.00 A Total Utilities Water and Sewer – 24.2% (16.3% of Total Investments) Brunswick County, North Carolina, Enterprise System Revenue Bonds, Refunding Series 2012A, 5.000%, 4/01/25 4/22 at 100.00 AA– Cape Fear Public Utility Authority, North Carolina, Water & Sewer System Revenue Bonds, Series 2008: 5.000%, 8/01/28 8/18 at 100.00 AA+ 5.000%, 8/01/35 8/18 at 100.00 AA+ Cape Fear Public Utility Authority, North Carolina, Water & Sewer System Revenue Bonds, Series 2011, 5.000%, 8/01/31 8/21 at 100.00 AA+ Charlotte, North Carolina, Water and Sewer System Revenue Bonds, Refunding Series 2015: 5.000%, 7/01/32 7/25 at 100.00 AAA 5.000%, 7/01/40 7/25 at 100.00 AAA Charlotte, North Carolina, Water and Sewerage System Revenue Bonds, Series 2008, 5.000%, 7/01/38 7/18 at 100.00 AAA Dare County, North Carolina, Utilities System Revenue Bonds, Series 2011: 5.000%, 2/01/36 2/21 at 100.00 AA 5.000%, 2/01/41 2/21 at 100.00 AA Durham, North Carolina, Utility System Revenue Bonds, Refunding Series 2011, 5.000%, 6/01/41 6/21 at 100.00 AAA Mooresville, North Carolina, Enterprise System Revenue Bonds, Refunding Series 2012, 5.000%, 5/01/28 5/22 at 100.00 AA– Oak Island, North Carolina, Enterprise System Revenue Bonds, Refunding Series 2015, 5.000%, 6/01/33 – AGM Insured 6/25 at 100.00 AA Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2008A, 5.000%, 6/01/23 – NPFG Insured 6/18 at 100.00 AA– Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2011: 5.625%, 6/01/30 – AGC Insured 6/21 at 100.00 AA 5.750%, 6/01/36 – AGC Insured 6/21 at 100.00 AA Onslow County, North Carolina, Combined Enterprise System Revenue Bonds, Series 2004B, 5.000%, 6/01/23 – SYNCORA GTY Insured 2/16 at 100.00 A+ Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Refunding Series 2012A: 5.000%, 3/01/30 3/22 at 100.00 AAA 5.000%, 3/01/31 3/22 at 100.00 AAA Nuveen Investments 53 NNC Nuveen North Carolina Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Refunding Series 2013A: $ 5.000%, 3/01/28 3/23 at 100.00 AAA $ 5.000%, 3/01/43 3/23 at 100.00 AAA Winston-Salem, North Carolina, Water and Sewer System Revenue Bonds, Series 2007A, 5.000%, 6/01/37 6/17 at 100.00 AAA Total Water and Sewer $ Total Long-Term Investments (cost $344,300,867) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (50.3)% (5) ) Other Assets Less Liabilities – 2.0% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.9%. (ETM) Escrowed to maturity. See accompanying notes to financial statements. 54 Nuveen Investments NPV Nuveen Virginia Premium Income Municipal Fund Portfolio of Investments November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 149.9% (100.0% of Total Investments) MUNICIPAL BONDS – 149.9% (100.0% of Total Investments) Consumer Staples – 5.7% (3.8% of Total Investments) Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: $ 5.250%, 6/01/32 6/17 at 100.00 B $ 5.625%, 6/01/47 6/17 at 100.00 B Puerto Rico, The Children's Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 0.000%, 5/15/50 2/16 at 11.73 BB– Puerto Rico, The Children's Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.500%, 5/15/39 2/16 at 100.00 BBB+ Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, Series 2007B1, 5.000%, 6/01/47 6/17 at 100.00 B– Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, Series 2007B2, 5.200%, 6/01/46 6/17 at 100.00 B– Tobacco Settlement Financing Corporation, Virgin Islands, Tobacco Settlement Asset-Backed Bonds, Series 2001, 5.000%, 5/15/31 5/16 at 100.00 A3 Total Consumer Staples Education and Civic Organizations – 9.2% (6.2% of Total Investments) Alexandria Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, Episcopal High School, Series 2012, 3.750%, 1/01/30 No Opt. Call A1 Amherst Industrial Development Authority, Virginia, Revenue Bonds, Sweet Briar College, Series 2006, 5.000%, 9/01/26 9/16 at 100.00 CCC Lexington Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, VMI Development Board Project, Series 2006C, 5.000%, 12/01/36 6/19 at 100.00 Aa2 Prince William County Industrial Development Authority, Virginia, Student Housing Revenue Bonds, George Mason University Foundation Prince William Housing LLC Project, Series 2011A, 5.125%, 9/01/41 9/21 at 100.00 A The Rector and Visitors of the University of Virginia, General Pledge Revenue Bonds, Green Series 2015A-2, 5.000%, 4/01/45 4/25 at 100.00 AAA The Rector and Visitors of the University of Virginia, General Revenue Bonds, Series 2008, 5.000%, 6/01/40 6/18 at 100.00 AAA Virginia College Building Authority, Educational Facilities Revenue Bonds, Marymount University Project, Green Series 2015B, 5.000%, 7/01/45 7/25 at 100.00 BB+ Virginia College Building Authority, Educational Facilities Revenue Bonds, Washington and Lee University, Series 2001, 5.375%, 1/01/21 No Opt. Call AA Virginia College Building Authority, Educational Facilities Revenue Bonds, Washington and Lee University, Series 2015A, 5.000%, 1/01/40 1/25 at 100.00 AA Virginia Small Business Finance Authority, Educational Facilities Revenue Bonds, Roanoke College, Series 2011, 5.750%, 4/01/41 4/20 at 100.00 A– Total Education and Civic Organizations Health Care – 30.2% (20.2% of Total Investments) Arlington County Industrial Development Authority, Virginia, Hospital Facility Revenue Bonds, Virginia Hospital Center Arlington Health System, Refunding Series 2010, 5.000%, 7/01/31 7/20 at 100.00 AA– Charlotte County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Halifax Regional Hospital Incorporated, Series 2007: 5.000%, 9/01/27 9/17 at 100.00 A 5.000%, 9/01/37 9/17 at 100.00 A Chesterfield County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health, Series 2010C-2, 5.000%, 11/01/42 – AGC Insured 11/20 at 100.00 AA Nuveen Investments 55 NPV Nuveen Virginia Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/40 1/23 at 100.00 A+ $ Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova Health System, Series 2012A, 5.000%, 5/15/40 5/22 at 100.00 AA+ Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova Health System, Tender Option Bond Trust 11733, 15.201%, 11/15/29 (IF) 5/19 at 100.00 AA+ Fairfax County Industrial Development Authority, Virginia, Hospital Revenue Refunding Bonds, Inova Health System, Series 1993A, 5.000%, 8/15/23 No Opt. Call AA+ Fredericksburg Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2007: 5.250%, 6/15/18 No Opt. Call Baa1 5.250%, 6/15/23 No Opt. Call Baa1 Hanover County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Memorial Regional Medical Center, Series 1995, 6.375%, 8/15/18 – NPFG Insured No Opt. Call AA– Harrisonburg Industrial Development Authority, Virginia, Hospital Facilities Revenue Bonds, Rockingham Memorial Hospital, Series 2006, 5.000%, 8/15/31 – AMBAC Insured 8/16 at 100.00 AA Henrico County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Bon Secours Health System, Series 1996, 6.250%, 8/15/20 – NPFG Insured No Opt. Call AA– Industrial Development Authority of the City of Newport News, Virginia, Health System Revenue Bonds, Riverside Health System, Series 2015A, 5.330%, 7/01/45 7/25 at 100.00 N/R Prince William County Industrial Development Authority, Virginia, Health Care Facilities Revenue Bonds, Novant Health Obligated Group-Prince William Hospital, Refunding Series 2013B, 5.000%, 11/01/46 11/22 at 100.00 AA– Stafford County Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2006: 5.250%, 6/15/25 6/16 at 100.00 Baa1 5.250%, 6/15/26 6/16 at 100.00 Baa1 5.250%, 6/15/31 6/16 at 100.00 Baa1 5.250%, 6/15/37 6/16 at 100.00 Baa1 Virginia Small Business Finance Authority, Healthcare Facilities Revenue Bonds, Sentara Healthcare, Refunding Series 2010, 5.000%, 11/01/40 5/20 at 100.00 AA Virginia Small Business Financing Authority, Wellmont Health System Project Revenue Bonds, Series 2007A, 5.250%, 9/01/37 9/17 at 100.00 BBB+ Winchester Economic Development Authority, Virginia, Hospital Revenue Bonds, Valley Health System Obligated Group, Refunding Series 2014A, 5.000%, 1/01/44 1/24 at 100.00 A+ Winchester Economic Development Authority, Virginia, Hospital Revenue Bonds, Valley Health System Obligated Group, Refunding Series 2015: 5.000%, 1/01/33 1/26 at 100.00 A+ 5.000%, 1/01/35 1/26 at 100.00 A+ 4.000%, 1/01/37 1/26 at 100.00 A+ 5.000%, 1/01/44 1/26 at 100.00 A+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, Inc., Series 2010A, 5.625%, 4/15/39 4/20 at 100.00 A2 Total Health Care Housing/Multifamily – 3.3% (2.2% of Total Investments) Arlington County Industrial Development Authority, Virginia, Multifamily Housing Mortgage Revenue Bonds, Arlington View Terrace Apartments, Series 2001, 5.150%, 11/01/31 (Mandatory put 11/01/19) (Alternative Minimum Tax) 3/16 at 100.00 AA Virginia Housing Development Authority, Rental Housing Bonds, Series 2010A, 5.000%, 4/01/45 10/19 at 100.00 AA+ Virginia Housing Development Authority, Rental Housing Bonds, Series 2010C, 4.550%, 8/01/32 2/20 at 100.00 AA+ Virginia Housing Development Authority, Rental Housing Bonds, Series 2012A, 3.625%, 3/01/32 3/21 at 100.00 AA+ Virginia Housing Development Authority, Rental Housing Bonds, Series 2015A: 3.500%, 3/01/35 3/24 at 100.00 AA+ 3.625%, 3/01/39 3/24 at 100.00 AA+ Virginia Housing Development Authority, Rental Housing Bonds, Series 2015C, 4.000%, 8/01/45 8/24 at 100.00 AA+ 56 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) $ Virginia Housing Development Authority, Rental Housing Bonds, Series 2015E, 3.750%, 12/01/40 (WI/DD, Settling 12/08/15) 12/24 at 100.00 AA+ $ Waynesboro Redevelopment and Housing Authority, Virginia, Multifamily Housing Revenue Bonds, Epworth Manor, GNMA Collateralized Series 2010, 5.000%, 10/20/51 4/20 at 100.00 AA+ Total Housing/Multifamily Housing/Single Family – 5.6% (3.7% of Total Investments) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2007B, 4.750%, 7/01/32 (Alternative Minimum Tax) 7/16 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2012C-5: 4.550%, 7/01/31 10/22 at 100.00 AAA 4.800%, 7/01/38 10/22 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2012C-8: 4.400%, 10/01/31 10/22 at 100.00 AAA 4.750%, 10/01/38 10/22 at 100.00 AAA Total Housing/Single Family Long-Term Care – 7.0% (4.7% of Total Investments) Albemarle County Industrial Development Authority, Virginia, Residential Care Facilities Mortgage Revenue Bonds, Westminster-Canterbury of the Blue Ridge, Series 2007, 5.000%, 1/01/31 1/17 at 100.00 N/R Chesterfield County Health Center Commission, Virginia, Mortgage Revenue Bonds, Lucy Corr Village, Series 2005, 5.625%, 12/01/39 12/15 at 100.00 N/R Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/37 10/17 at 100.00 BBB Fairfax County Economic Development Authority, Virginia, Retirement Center Revenue Bonds, Greenspring Village, Series 2006A: 4.750%, 10/01/26 10/16 at 100.00 A+ 4.875%, 10/01/36 10/16 at 100.00 A+ Henrico County Economic Development Authority, Virginia, Residential Care Facility Revenue Bonds, Westminster Canterbury of Richmond, Refunding Series 2015, 4.000%, 10/01/35 10/20 at 100.00 BBB+ Industrial Development Authority of the County of Prince William, Virginia, Residential Care Facility Revenue Bonds, Westminster at Lake, First Mortgage, Series 2006, 5.125%, 1/01/26 1/17 at 100.00 N/R Roanoke Economic Development Authority, Virginia, Residential Care Facility Mortgage Revenue Refunding Bonds, Virginia Lutheran Homes Brandon Oaks Project, Series 2012, 4.625%, 12/01/27 12/22 at 100.00 N/R Roanoke Industrial Development Authority, Virginia, Residential Revenue Bonds, Virginia Lutheran Homes Incorporated, Series 2006, 5.000%, 12/01/39 12/16 at 100.00 N/R Suffolk Industrial Development Authority, Virginia, Retirement Facilities First Mortgage Revenue Bonds, Lake Prince Center, Series 2006, 5.300%, 9/01/31 9/16 at 100.00 N/R Total Long-Term Care Tax Obligation/General – 10.2% (6.8% of Total Investments) Alexandria, Virginia, General Obligation Bonds, Capital Improvement Series 2013, 5.000%, 6/15/16 No Opt. Call AAA Bristol, Virginia, General Obligation Bonds, Refunding & Improvement Series 2010, 5.000%, 7/15/25 7/20 at 100.00 A Chesterfield County, Virginia, General Obligation Bonds, Public Improvement Series 2009A, 5.000%, 1/01/16 No Opt. Call AAA Chesterfield County, Virginia, General Obligation Bonds, Refunding Public Improvement Series 2014B, 4.000%, 1/01/16 No Opt. Call AAA Fairfax County, Virginia, General Obligation Bonds, Public Improvement Series 2011A, 5.000%, 4/01/16 No Opt. Call AAA Norfolk, Virginia, General Obligation Bonds, Capital Improvement Series 2012C, 4.000%, 10/01/16 No Opt. Call AA+ Portsmouth, Virginia, General Obligation Bonds, Refunding Series 2010D, 5.000%, 7/15/34 7/20 at 100.00 AA Richmond, Virginia, General Obligation Bonds, Refunding Public Improvement Series 2014A, 5.000%, 3/01/19 No Opt. Call AA+ Suffolk, Virginia, General Obligation Bonds, Series 2005, 5.000%, 12/01/15 No Opt. Call AAA Nuveen Investments 57 NPV Nuveen Virginia Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Virginia Beach, Virginia, General Obligation Bonds, Series 2004B, 5.000%, 5/01/16 No Opt. Call AAA $ Virginia Public School Authority, Special Obligation School Financing Bonds, Prince William County, Series 2014, 4.000%, 7/15/16 No Opt. Call AAA Total Tax Obligation/General Tax Obligation/Limited – 28.0% (18.7% of Total Investments) Buena Vista Public Recreational Facilities Authority, Virginia, Lease Revenue Bonds, Golf Course Project, Series 2005A: 5.250%, 7/15/25 – ACA Insured 7/16 at 100.00 N/R 5.500%, 7/15/35 – ACA Insured 7/16 at 100.00 N/R Cumberland County, Virginia, Certificates of Participation, Series 1997, 6.375%, 7/15/17 No Opt. Call N/R Dulles Town Center Community Development Authority, Loudon County, Virginia Special Assessment Refunding Bonds, Dulles Town Center Project, Series 2012, 4.250%, 3/01/26 No Opt. Call N/R Embrey Mill Community Development Authority, Virginia, Special Assessment Revenue Bonds, Series 2015, 5.600%, 3/01/45 3/25 at 100.00 N/R Fairfax County Economic Development Authority, Virginia, Lease Revenue Bonds, Joint Public Uses Complex Project, Refunding Series 2014, 5.000%, 5/15/16 No Opt. Call AA+ Fairfax County Economic Development Authority, Virginia, Transportation District Improvement Revenue Bonds, Silver Line Phase 1 Project, Series 2011, 5.000%, 4/01/27 No Opt. Call AA Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.000%, 1/01/31 1/22 at 100.00 A 5.250%, 1/01/36 1/22 at 100.00 A Government of Guam, Business Privilege Tax Bonds, Series 2015D: 5.000%, 11/15/31 11/25 at 100.00 A 5.000%, 11/15/33 11/25 at 100.00 A Greater Richmond Convention Center Authority, Virginia, Hotel Tax Revenue Bonds, Refunding Series 2015, 5.000%, 6/15/19 No Opt. Call A+ Montgomery County Industrial Development Authority, Virginia, Public Facility Lease Revenue Bonds, Public Projects Series 2008, 5.000%, 2/01/29 2/18 at 100.00 Aa2 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.500%, 7/01/29 – AMBAC Insured No Opt. Call CC Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A: 0.000%, 7/01/29 – AMBAC Insured No Opt. Call CC 0.000%, 7/01/43 – AMBAC Insured No Opt. Call CC Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005C, 0.000%, 7/01/28 – AMBAC Insured No Opt. Call CC Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– 5 Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/18 – NPFG Insured No Opt. Call AA– Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2007CC, 5.500%, 7/01/28 – NPFG Insured No Opt. Call AA– 95 Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2007C, 5.000%, 2/01/37 – SYNCORA GTY Insured No Opt. Call N/R Stafford County Economic Development Authority, Virginia, Public Project Lease Revenue Bonds, Series 2008, 5.000%, 4/01/33 – AGC Insured (UB) 4/18 at 100.00 AA+ Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Working Capital Series 2014A, 5.000%, 10/01/34 – AGM Insured 10/24 at 100.00 AA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien Series 2010A, 5.000%, 10/01/29 10/20 at 100.00 BBB Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien, Refunding Series 2013B, 5.000%, 10/01/24 – AGM Insured No Opt. Call AA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien, Series 2013A, 5.000%, 10/01/24 – AGM Insured No Opt. Call AA 58 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2009B, 5.000%, 10/01/25 10/19 at 100.00 BBB $ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2012A: 5.000%, 10/01/32 10/22 at 100.00 BBB 5.000%, 10/01/32 – AGM Insured 10/22 at 100.00 AA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Series 2011A: 5.000%, 2/01/17 No Opt. Call AA+ 4.000%, 2/01/29 No Opt. Call AA+ Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Series 2014A, 5.000%, 2/01/16 No Opt. Call AA+ Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Tender Option Bond Trust 4B, 13.170%, 2/01/28 (IF) (4) 2/19 at 100.00 AA+ Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes, Series 2012A, 5.000%, 9/15/16 No Opt. Call Aa1 Virginia Public Building Authority, Public Facilities Revenue Bonds, Refunding Series 2015B, 5.000%, 8/01/16 No Opt. Call AA+ Virginia Public School Authority, Literary Trust Fund State Appropriation Bonds, School Technology Notes, Series 2011-XI, 5.000%, 4/15/16 No Opt. Call AA+ Virginia Public School Authority, School Financing Bonds, 1997 Resolution, Series 2012C, 5.000%, 8/01/16 No Opt. Call AA+ Virginia Resources Authority, Infrastructure Revenue Bonds, Pooled Financing Program, Series 2012A, 5.000%, 11/01/42 No Opt. Call AAA 95 Virginia Resources Authority, Infrastructure Revenue Bonds, Pooled Loan Bond Program, Series 2002A, 5.000%, 5/01/19 2/16 at 100.00 AA Virginia Transportation Board, Transportation Revenue Bonds, Capital Projects, Series 2011, 5.000%, 5/15/17 No Opt. Call AA+ Virginia Transportation Board, Transportation Revenue Bonds, U.S. Route 58 Corridor Development Program, Series 2006C, 5.000%, 5/15/23 No Opt. Call AA+ Total Tax Obligation/Limited Transportation – 21.4% (14.2% of Total Investments) Chesapeake Bay Bridge and Tunnel Commission, Virginia, General Resolution Revenue Refunding Bonds, Series 1998, 5.500%, 7/01/25 – NPFG Insured No Opt. Call AA– Chesapeake, Virginia, Transportation System Senior Toll Road Revenue Bonds, Capital Appreciation Series 2012B: 0.000%, 7/15/32 7/28 at 100.00 BBB 0.000%, 7/15/40 7/28 at 100.00 BBB 0.000%, 7/15/40 – AGM Insured 7/28 at 100.00 AA Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Refunding Series 2010B, 5.000%, 10/01/26 (Alternative Minimum Tax) 10/20 at 100.00 AA– Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Series 2007B, 5.000%, 10/01/35 – AMBAC Insured (Alternative Minimum Tax) 10/17 at 100.00 AA– Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Series 2009C: 5.250%, 10/01/22 No Opt. Call AA– 5.000%, 10/01/28 10/18 at 100.00 AA– Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Series 2010A: 5.000%, 10/01/30 10/20 at 100.00 AA– 5.000%, 10/01/35 10/20 at 100.00 AA– Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles Metrorail Capital Appreciation, Second Senior Lien Series 2010B, 0.000%, 10/01/44 10/28 at 100.00 BBB+ Nuveen Investments 59 NPV Nuveen Virginia Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Second Senior Lien Revenue Bonds, Series 2009B: $ 0.000%, 10/01/26 – AGC Insured No Opt. Call AA $ 0.000%, 10/01/34 – AGC Insured No Opt. Call AA 0.000%, 10/01/36 – AGC Insured No Opt. Call AA 0.000%, 10/01/39 – AGC Insured No Opt. Call AA Richmond Metropolitan Authority, Virginia, Revenue Refunding Bonds, Expressway System, Series 2002, 5.250%, 7/15/22 – FGIC Insured No Opt. Call AA– Virginia Port Authority, Port Facilities Revenue Refunding Bonds Series 2010, 5.000%, 7/01/40 7/19 at 100.00 Aa3 Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, 95 Express Lanes LLC Project, Series 2012, 5.000%, 1/01/40 (Alternative Minimum Tax) 1/22 at 100.00 BBB– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012: 5.250%, 1/01/32 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 6.000%, 1/01/37 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Transportation U.S. Guaranteed – 16.7% (11.1% of Total Investments) (5) Bristol, Virginia, General Obligation Utility System Revenue Bonds, Series 2002, 5.000%, 11/01/24 – AGM Insured (ETM) No Opt. Call AA (5) Bristol, Virginia, Utility System Revenue Refunding Bonds, Series 2001, 5.000%, 7/15/21 – AGM Insured (ETM) No Opt. Call AA (5) Fairfax County Economic Development Authority, Virginia, Lease Revenue Bonds, Joint Public Uses Community Project, Series 2006, 5.000%, 5/15/18 (Pre-refunded 5/15/16) 5/16 at 100.00 AA+ (5) Loudoun County, Virginia, General Obligation Bonds, Series 2006B, 5.000%, 12/01/25 (Pre-refunded 12/01/16) 12/16 at 100.00 AAA Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/18 – NPFG Insured (ETM) No Opt. Call A3 (5) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2005BB, 5.250%, 7/01/22 – AGM Insured (ETM) No Opt. Call A2 (5) Richmond, Virginia, General Obligation Bonds, Public Improvement Series 2009A, 5.000%, 7/15/22 (Pre-refunded 7/15/19) 7/19 at 100.00 AA+ (5) Stafford County Economic Development Authority, Virginia, Public Project Lease Revenue Bonds, Series 2008, 5.000%, 4/01/33 – AGC Insured (Pre-refunded 4/01/18) (UB) 4/18 at 100.00 AA (5) Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2006A: 5.000%, 8/01/23 (Pre-refunded 8/01/16) – NPFG Insured 8/16 at 100.00 A3 (5) 5.000%, 8/01/23 (Pre-refunded 8/01/16) – NPFG Insured 8/16 at 100.00 A3 (5) Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2007C: 50 5.000%, 2/01/37 (Pre-refunded 2/01/17) – SYNCORA GTY Insured 2/17 at 100.00 N/R (5) 60 5.000%, 2/01/37 (Pre-refunded 2/01/17) – SYNCORA GTY Insured 2/17 at 100.00 N/R (5) 5.000%, 2/01/37 (Pre-refunded 2/01/17) – SYNCORA GTY Insured 2/17 at 100.00 N/R (5) 5.000%, 2/01/37 (Pre-refunded 2/01/17) – SYNCORA GTY Insured 2/17 at 100.00 N/R (5) Virginia Beach, Virginia, General Obligation Bonds, Series 2005, 5.000%, 1/15/20 (Pre-refunded 1/15/16) 1/16 at 100.00 AAA Virginia Beach, Virginia, General Obligation Bonds, Series 2008: 5.000%, 10/01/27 (Pre-refunded 10/01/17) (UB) 10/17 at 100.00 AAA 5.000%, 10/01/26 (Pre-refunded 10/01/17) (UB) 10/17 at 100.00 AAA Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Series 2009A, 5.000%, 2/01/22 (Pre-refunded 2/01/19) 2/19 at 100.00 AA+ (5) Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Tender Option Bond Trust 3B, 13.170%, 2/01/27 (Pre-refunded 2/01/19) (IF) (4) 2/19 at 100.00 AA+ (5) Virginia College Building Authority, Educational Facilities Revenue Bonds, Public Higher Education Financing Program, Series 2009A, 5.000%, 9/01/28 (Pre-refunded 9/01/18) 9/18 at 100.00 Aa1 (5) 60 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (5) (continued) $ 30 Virginia College Building Authority, Educational Facilities Revenue Bonds, Public Higher Education Financing Program, Series 2009A, 5.000%, 9/01/28 (Pre-refunded 9/01/18) 9/18 at 100.00 N/R (5) $ Virginia Resources Authority, Clean Water State Revolving Fund Revenue Bonds, Series 2008, 5.000%, 10/01/19 (Pre-refunded 10/01/18) 10/18 at 100.00 AAA Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds Valley Health System Obligated Group, Series 2009E, 5.625%, 1/01/44 (Pre-refunded 1/01/19) 1/19 at 100.00 A+ (5) Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds, Winchester Medical Center, Series 2007, 5.125%, 1/01/31 (Pre-refunded 1/01/17) 1/17 at 100.00 A+ (5) Total U.S. Guaranteed Utilities – 2.7% (1.8% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2012A: 5.000%, 10/01/30 – AGM Insured 10/22 at 100.00 AA 5.000%, 10/01/34 10/22 at 100.00 BBB Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2007UU, 5.000%, 7/01/19 – NPFG Insured No Opt. Call AA– Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Refunding Series 2007A, 5.000%, 7/01/24 7/17 at 100.00 BB+ York County Economic Development Authority, Virginia, Pollution Control Revenue Bonds, Virginia Electric and Power Company Project, Refunding Series 2009A, 1.875%, 5/01/33 (Mandatory put 5/16/19) No Opt. Call A2 Total Utilities Water and Sewer – 9.9% (6.6% of Total Investments) Fairfax County, Virginia, Sewer Revenue Bonds, Series 2012, 5.000%, 7/15/18 No Opt. Call AAA Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2013, 5.500%, 7/01/43 7/23 at 100.00 A– Hampton Roads Sanitation District, Virginia, Wastewater Revenue Bonds, Series 2012A, 5.000%, 1/01/39 No Opt. Call AA+ Henry County Public Service Authority, Virginia, Water and Sewerage Revenue Refunding Bonds, Series 2001: 5.500%, 11/15/17 – AGM Insured No Opt. Call AA 5.500%, 11/15/19 – AGM Insured No Opt. Call AA Norfolk, Virginia, Water Revenue Bonds, Series 2015A, 5.250%, 11/01/44 11/24 at 100.00 AA+ Virginia Beach, Virginia, Water and Sewer System Revenue Bonds, Series 2005, 5.000%, 10/01/30 2/16 at 100.00 AAA Virginia Resources Authority, Water and Sewerage System Revenue Bonds, Goochland County – Tuckahoe Creek Service District Project, Series 2012, 0.000%, 11/01/34 11/22 at 63.13 AA Virginia State Resources Authority, Clean Water Revenue Bonds, Series 2007, Trust 3036, 13.392%, 4/01/17 (IF) No Opt. Call AAA Total Water and Sewer $ Total Long-Term Investments (cost $371,557,571) Floating Rate Obligations – (3.5)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (48.9)% (6) ) Other Assets Less Liabilities – 2.5% Net Assets Applicable to Common Shares – 100% $ Nuveen Investments 61 NPV Nuveen Virginia Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2015 (Unaudited) All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.6%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. See accompanying notes to financial statements. 62 Nuveen Investments Statement of Assets and Liabilities November 30, 2015 (Unaudited) Georgia Maryland Minnesota Dividend Premium Municipal Advantage 2 Income Income (NKG ) (NMY ) (NMS ) Assets Long-term investments, at value (cost $210,462,174, $495,459,057 and $119,400,700, respectively) $ $ $ Cash — Receivable for: Interest Investments sold Deferred offering costs Other assets Total assets Liabilities Cash overdraft — — Floating rate obligations — Payable for: Dividends Interest Investments purchased Variable Rate MuniFund Term Preferred ("VMTP") Shares, at liquidation value Variable Rate Demand Preferred ("VRDP") Shares, at liquidation value — — — Accrued expenses: Management fees Trustees fees Other Total liabilities Net assets applicable to common shares $ $ $ Common shares outstanding Net asset value ("NAV") per common share outstanding $ $ $ Net assets applicable to common shares consist of: Common shares, $0.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to common shares $ $ $ Authorized shares: Common Unlimited Unlimited Unlimited Preferred Unlimited Unlimited Unlimited See accompanying notes to financial statements. Nuveen Investments 63 Statement of Assets and Liabilities (Unaudited) (continued) North Missouri Carolina Virginia Premium Premium Premium Income Income Income (NOM ) (NNC ) (NPV ) Assets Long-term investments, at value (cost $50,160,355, $344,300,867 and $371,557,571, respectively) $ $ $ Cash Receivable for: Interest Investments sold — — Deferred offering costs Other assets Total assets Liabilities Cash overdraft — — — Floating rate obligations — Payable for: Dividends Interest — Investments purchased — Variable Rate MuniFund Term Preferred ("VMTP") Shares, at liquidation value — Variable Rate Demand Preferred ("VRDP") Shares, at liquidation value — — Accrued expenses: Management fees Trustees fees Other Total liabilities Net assets applicable to common shares $ $ $ Common shares outstanding Net asset value ("NAV") per common share outstanding $ $ $ Net assets applicable to common shares consist of: Common shares, $0.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income ) Accumulated net realized gain (loss) ) ) Net unrealized appreciation (depreciation) Net assets applicable to common shares $ $ $ Authorized shares: Common Unlimited Unlimited Unlimited Preferred Unlimited Unlimited Unlimited See accompanying notes to financial statements. 64 Nuveen Investments Statement of Operations Six Months Ended November 30, 2015 (Unaudited) Georgia Maryland Minnesota Dividend Premium Municipal Advantage 2 Income Income (NKG ) (NMY ) (NMS ) Investment Income $ $ $ Expenses Management fees Interest expense and amortization of offering costs Liquidity fees — — — Remarketing fees — — — Custodian fees Trustees fees Professional fees Shareholder reporting expenses Shareholder servicing agent fees Stock exchange listing fees Investor relations expenses Other Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments ) Swaps — — Change in net unrealized appreciation (depreciation) of: Investments Swaps ) — — Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to common shares from operations $ $ $ See accompanying notes to financial statements. Nuveen Investments 65 Statement of Operations (Unaudited) (continued) North Missouri Carolina Virginia Premium Premium Premium Income Income Income (NOM ) (NNC ) (NPV ) Investment Income $ $ $ Expenses Management fees Interest expense and amortization of offering costs Liquidity fees — — Remarketing fees — — Custodian fees Trustees fees Professional fees Shareholder reporting expenses Shareholder servicing agent fees Stock exchange listing fees Investor relations expenses Other Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments Swaps — — Change in net unrealized appreciation depreciation of: Investments ) Swaps — ) — Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to common shares from operations $ $ $ See accompanying notes to financial statements. 66 Nuveen Investments Statement of Changes in Net Assets (Unaudited) Georgia Dividend Advantage 2 (NKG) Maryland Premium Income (NMY) Six Months Year Six Months Year Ended Ended Ended Ended 11/30/15 5/31/15 11/30/15 5/31/15 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) ) ) Swaps ) — — Change in net unrealized appreciation (depreciation) of: Investments ) ) Swaps ) — — Distributions to Preferred Shareholders: From net investment income — Net increase (decrease) in net assets applicable to common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Issued in the mergers — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Cost of shares repurchased and retired — — ) ) Net increase (decrease) in net assets applicable to common shares from capital share transactions — — ) ) Net increase (decrease) in net assets applicable to common shares ) ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ $ ) $ $ See accompanying notes to financial statements. Nuveen Investments 67 Statement of Changes in Net Assets (Unaudited) (continued) Minnesota Municipal Income (NMS) Missouri Premium Income (NOM) Six Months Eleven Months Ten Months Six Months Year Ended Ended Ended Ended Ended 11/30/15 5/31/15 6/30/14 11/30/15 5/31/15 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) ) Swaps — Change in net unrealized appreciation (depreciation) of: Investments ) Swaps — Distributions to Preferred Shareholders: From net investment income — — ) — — Net increase (decrease) in net assets applicable to common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Issued in the mergers — Net proceeds from shares issued to shareholders due to reinvestment of distributions — — — Cost of shares repurchased and retired — Net increase (decrease) in net assets applicable to common shares from capital share transactions — — Net increase (decrease) in net assets applicable to common shares ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 68 Nuveen Investments North Carolina Premium Income (NNC) Virginia Premium Income (NPV) Six Months Year Six Months Year Ended Ended Ended Ended 11/30/15 5/31/15 11/30/15 5/31/15 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) ) Swaps ) — — Change in net unrealized appreciation (depreciation) of: Investments ) Swaps ) — — Distributions to Preferred Shareholders: From net investment income — Net increase (decrease) in net assets applicable to common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — ) — — Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Issued in the mergers — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Cost of shares repurchased and retired ) ) — — Net increase (decrease) in net assets applicable to common shares from capital share transactions ) ) — — Net increase (decrease) in net assets applicable to common shares ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ ) $ ) $ $ See accompanying notes to financial statements. Nuveen Investments 69 Statement of Cash Flows Six Months Ended November 30, 2015 (Unaudited) Georgia Maryland Minnesota Dividend Premium Municipal Advantage 2 Income Income (NKG ) (NMY ) (NMS ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Proceeds from (Payments for) swap contracts, net — — Investment transaction adjustments, net ) Taxes paid on undistributed capital gains ) ) ) Amortization (Accretion) of premiums and discounts, net ) Amortization of deferred offering costs (Increase) Decrease in: Credit default swaps premiums paid — — Receivable for interest ) ) Receivable for investments sold ) ) Other assets Increase (Decrease) in: Payable for common shares repurchased and retired — ) — Payable for interest ) ) ) Payable for investments purchased ) Accrued management fees ) ) ) Accrued Trustees fees ) ) Accrued other expenses ) ) ) Net realized (gain) loss from: Investments ) ) Swaps ) — — Change in net unrealized (appreciation) depreciation of: Investments ) ) ) Swaps — — Net cash provided by (used in) operating activities Cash Flows from Financing Activities: Increase (Decrease) in: Cash overdraft ) — Floating rate obligations — ) — Payable for offering costs ) ) ) Cash distributions paid to common shareholders ) ) ) Cost of common shares repurchased and retired — ) — Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash ) ) Cash at the beginning of period — Cash at the end of period $ — $ $ Georgia Maryland Minnesota Dividend Premium Municipal Advantage 2 Income Income Supplemental Disclosure of Cash Flow Information (NKG ) (NMY ) (NMS ) Cash paid for interest (excluding amortization of offering costs) $ $ $ Non-cash financing activities not included herein consists of reinvestments of common share distributions — — — See accompanying notes to financial statements. 70 Nuveen Investments Missouri North Carolina Virginia Premium Premium Premium Income Income Income (NOM ) (NNC ) (NPV ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments $ ) ) ) Proceeds from sales and maturities of investments Proceeds from (Payments for) swap contracts, net — — Investment transaction adjustments, net ) ) ) Taxes paid on undistributed capital gains — ) ) Amortization (Accretion) of premiums and discounts, net Amortization of deferred offering costs (Increase) Decrease in: Credit default swaps premiums paid — — Receivable for interest ) Receivable for investments sold Other assets ) ) Increase (Decrease) in: Payable for common shares repurchased and retired — — — Payable for interest ) ) — Payable for investments purchased — ) Accrued management fees ) ) ) Accrued Trustees fees (6 ) ) Accrued other expenses ) ) ) Net realized (gain) loss from: Investments ) ) ) Swaps — ) — Change in net unrealized (appreciation) depreciation of: Investments ) ) Swaps — — Net cash provided by (used in) operating activities Cash Flows from Financing Activities Increase (Decrease) in: Cash overdraft — ) — Floating rate obligations — — — Payable for offering costs ) — — Cash distribution paid to common shareholders ) ) ) Cost of common shares repurchased and retired — ) — Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash Cash at beginning of period — Cash at end of period $ $ $ Missouri North Carolina Virginia Premium Premium Premium Income Income Income Supplemental Disclosure of Cash Flow Information (NOM ) (NNC ) (NPV ) Cash paid for interest (excluding amortization of offering costs) $ $ $ Non-cash financing activities not included herein consists of reinvestments of common share distributions — — See accompanying notes to financial statements. Nuveen Investments 71 Financial Highlights (Unaudited) Selected data for a common share outstanding throughout each period: Investment Operations Less Distributions to Common Shareholders Common Share Beginning Common Share NAV Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to
